Exhibit 10.29

STRATEGIC RELATIONSHIP AGREEMENT

BY AND AMONG

CENDANT REAL ESTATE SERVICES GROUP, LLC,

CENDANT REAL ESTATE SERVICES VENTURE PARTNER, INC.,

PHH CORPORATION,

CENDANT MORTGAGE CORPORATION,

PHH BROKER PARTNER CORPORATION,

AND

PHH HOME LOANS, LLC

January 31, 2005

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS Section 1.1   Definitions    1 Section 1.2  
Interpretation    10 ARTICLE II EXCLUSIVITY; MARKETING Section 2.1  
Exclusivity; Marketing    11 Section 2.2   Termination of Exclusivity    11
Section 2.3   Marketing    12 Section 2.4   Variable Compensation    12 ARTICLE
III LOAN ORIGINATION Section 3.1   Marketing    13 Section 3.2   Mortgage Loan
Types    13 Section 3.3   Company Origination Channels    13 Section 3.4  
Mortgage Loan Application Processing    16 Section 3.5   Underwriting Guidelines
   17 Section 3.6   Degree of Care    17 Section 3.7   Mortgage Loan Closing   
17 Section 3.8   Company Personnel    18 Section 3.9   Processors    18
Section 3.10   Access    18 Section 3.11   Maintenance of Licenses    19
Section 3.12   Record Keeping    19 Section 3.13   Legal and Regulatory
Compliance    19 Section 3.14   Customer Fees and Charges    20 Section 3.15  
Pricing Standards    20 Section 3.16   Service Standards    21



--------------------------------------------------------------------------------

ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.1   Representations    22
ARTICLE V CENDANT REAL ESTATE COVENANTS Section 5.1   Cendant Real Estate Trade
Shows, Conferences and Conventions    23 Section 5.2   Offline Promotion to
Consumers    24 ARTICLE VI REAL ESTATE BROKERAGE AND SETTLEMENT SERVICES
Section 6.1   Exclusive Recommended Real Estate Broker    24 Section 6.2  
Commercial Real Estate    24 Section 6.3   Settlement Services    24 Section 6.4
  REO Services    25 ARTICLE VII CUSTOMER DATA; PRIVACY REQUIREMENTS Section 7.1
  Customer Information    25 Section 7.2   Compliance with Privacy Requirements
   25 ARTICLE VIII CENDANT FRANCHISEES Section 8.1   Mortgage Loan Types    27
Section 8.2   Origination Channels    27 Section 8.3   Mortgage Loan Application
Processing    29 Section 8.4   Underwriting Guidelines    29 Section 8.5  
Degree of Care    30 Section 8.6   Mortgage Loan Closing    30 Section 8.7   PMC
Personnel    30 Section 8.8   Processors    31 Section 8.9   Maintenance of
Licenses    31 Section 8.10   Legal and Regulatory Compliance    31 Section 8.11
  Customer Fees and Charges    31

 

ii



--------------------------------------------------------------------------------

Section 8.12   Surveys    32 Section 8.13   MSA Payments    32 ARTICLE IX FUTURE
CENDANT REAL ESTATE BROKERAGE ACQUISITIONS Section 9.1   Subsequent Small Corps
   32 ARTICLE X NON-COMPETITION Section 10.1   PHH Non-Compete    35
Section 10.2   No Mortgage Loan Solicitation by PHH    37 Section 10.3   Cendant
Participation    37 ARTICLE XI TERMINATION ASSISTANCE Section 11.1   Termination
Assistance Services    38 Section 11.2   Development of Transition Plan    40
Section 11.3   Post-Termination Assistance    40 ARTICLE XII TERM AND
TERMINATION Section 12.1   Term    40 Section 12.2   SRA Termination Event    40
ARTICLE XIII MISCELLANEOUS PROVISIONS Section 13.1   PHH Guarantee    41
Section 13.2   Notice of Certain Events    42 Section 13.3   Indemnification   
42 Section 13.4   Lawful Conduct; Severability; Release    43 Section 13.5  
Confidential Treatment    43 Section 13.6   Expenses    43 Section 13.7  
Confidentiality and No Personal Solicitation    44 Section 13.8   Entire
Agreement    44 Section 13.9   Amendment    44

 

iii



--------------------------------------------------------------------------------

Section 13.10   Binding Effect    45 Section 13.11   Negotiation and Mediation
   45 Section 13.12   Governing Law    46 Section 13.13   Effect of Waiver or
Consent    46 Section 13.14   Notices    46 Section 13.15   No Assignment    47
Section 13.16   Benefit of Parties Only    48 Section 13.17   No Joint Venture;
Legal Entity    48 Section 13.18   Counterparts    48

 

iv



--------------------------------------------------------------------------------

Index of Defined Terms

 

Additional Services    40 Affiliate    1 Agreement    1 Applicable Requirements
   2 Brand Franchisee    2 Cendant    2 Cendant Competitor    38 Cendant
Customer    2 Cendant Employees    2 Cendant Entities    2 Cendant Indemnitees
   44 Cendant Indemnitor    44 Cendant Member    1 Cendant Mobility    2 Cendant
Mobility Broker Network    3 Cendant Mobility Office    3 Cendant Owned Real
Estate Offices    3 Cendant Owned Real Estate Offices Tradenames    3 Cendant
Real Estate    1 Cendant Real Estate Franchisee Brands    3 Cendant Real Estate
Seller    34 Cendant Real Estate Services Division    3 Cendant Restricted
Brands    3 Cendant Websites    3 Company    1 Company Loan Officers    17
Company Pricing    14 Competitor Data Point    21 Competitors    22 Content    4
CSSG    4 Cure Period    12 Customer    4 Customer Fees and Charges    4
Customer Information    15 Customer Payment    15 Customer Survey    22 Dispute
   47 Disputing Party    47

 

v



--------------------------------------------------------------------------------

Domain Name

   5

FHLMC

   18

FNMA

   18

Franchisee Customer

   5

Franchisee Customer Survey

   33

Franchisee Key Customer Question

   34

Franchisee Key Referral Question

   34

Franchisee Mortgage Content

   29

Franchisee Referral Survey

   33

Franchisee Surveys

   33

Franchisee Telephone Lines

   28

Guarantee

   43

Guarantee Amount

   15

HMDA

   7

Hyperlink

   6

Information Security Program

   6

Interagency Guidelines

   28

Internet

   6

Internet Customer Payment

   17

Key Customer Question

   22

Key Referral Question

   22

Losses

   44

Managing Member

   6

Mediation Request

   47

Mortgage Content

   16

Mortgage Lending Law

   6

Mortgage Loan

   7

Mortgage Loan Disclosure

   7

Mortgage Loan Documents

   7

Mortgage Loan Pricing

   7

Mortgage Loan Types

   7

MSA

   7

Non-Competitive

   22

Nonperformance Jurisdiction

   12

NRT

   7

Operating Agreement

   7

Origination Channels

   8

Other Origination Channels

   13

Parties

   1

Party

   1

PHH

   1

PHH Affiliates

   43

 

vi



--------------------------------------------------------------------------------

PHH Data Point

   21

PHH Entities

   8

PHH Indemnitees

   44

PHH Indemnitor

   44

PHH Member

   1

PIMI Origination Channel

   8

Pipeline Loans

   43

PLS

   26

PMC

   1

PMC Mortgage Loan Types

   8

PMC Pricing

   28

PMC Underwriting Guidelines

   31

Point of Sale Origination Channel

   8

Pre-Approval Decision

   9

Premier Agent Program

   9

Pricing Occurrence

   21

Pricing Ratio

   22

Privacy Requirements

   27

Private Label Business Channel

   9

Programs

   22

Purchase Price

   34

Qualifying Target

   34

Qualifying Target EBITDA Multiple

   35

Qualifying Target Mortgage Business

   34

Rates

   21

Referral Agent

   22

Referral Survey

   22

Rules

   47

Settlement Services

   10

Small Corp Notification

   34

Small Corps

   10

SRA Termination Event

   42

STARS

   10

Survey Failure

   23

Surveys

   22

Telephone Lines

   14

Termination Assistance Period

   40

Termination Assistance Services

   40

URL

   10

Venture Underwriting Guidelines

   18

Website

   10

World Wide Web

   11

 

vii



--------------------------------------------------------------------------------

This STRATEGIC RELATIONSHIP AGREEMENT, dated as of January 31, 2005 (this
“Agreement”), is by and among Cendant Real Estate Services Group, LLC, a
Delaware limited liability company (“Cendant Real Estate”), Cendant Real Estate
Services Venture Partner, Inc., a Delaware corporation (the “Cendant Member”),
PHH Corporation, a Maryland corporation (“PHH”), Cendant Mortgage Corporation, a
New Jersey corporation (to be renamed “PHH Mortgage Corporation”) (“PMC”), PHH
Broker Partner Corporation, a Maryland corporation (the “PHH Member”) and PHH
Home Loans, LLC, a Delaware limited liability company (the “Company”). Each of
Cendant Real Estate, the Cendant Member, PHH, PMC, the PHH Member and the
Company is sometimes referred to herein as a “Party” and, collectively, as the
“Parties.”

W I T N E S S E T H :

WHEREAS, the PHH Member and the Cendant Member formed the Company on November 3,
2004, for the principal purpose of originating and selling mortgage loans
sourced through Cendant’s residential real estate brokerage and corporate
relocations businesses and from employees of Cendant and its Subsidiaries, in
accordance with the terms and provisions of this Agreement and the Operating
Agreement; and

WHEREAS, this Agreement sets forth, among other things, certain matters related
to the business relationship among the Parties.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, promises and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
each have the meaning set forth in this Article (unless the context otherwise
requires). All capitalized terms not otherwise defined herein shall have the
meaning assigned to them in the Operating Agreement.

“Additional Services” has the meaning set forth in Section 11.1(b).

“Affiliate” means, when used with reference to a specific Person, any Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specific Person. For the
avoidance of doubt, neither the Company nor any of the “Brand Franchisees” shall
be deemed to be an Affiliate of Cendant or any of Cendant’s Affiliates.

“Agreement” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“Applicable Requirements” means, as of the time of reference, collectively,
(A) with respect to the Mortgage Loans, all of the following: (i) all
contractual obligations, including those contractual obligations contained in
this Agreement, in any agreement with any investor or insurer or in the
applicable Mortgage Loan; (ii) all applicable federal, state and local legal and
regulatory requirements (including statutes, rules, administrative
interpretations, regulations and ordinances), including all Mortgage Lending
Laws; (iii) all other applicable requirements and guidelines of each investor,
insurer, governmental agency, board, commission, instrumentality and other
governmental body or office having jurisdiction; (iv) all other applicable
judicial and administrative judgments, orders, stipulations, awards, writs and
injunctions; and (v) the reasonable and customary mortgage origination practices
of prudent mortgage lending institutions which make mortgage loans of the same
type as the Mortgage Loans in the jurisdictions in which the related mortgaged
properties are located; and (B) the Foreign Corrupt Practices Act of 1977, as
amended.

“Brand Franchisee” means any residential real estate brokerage business that
(i) operates under a Cendant Real Estate Franchisee Brand and (ii) is not owned
by Cendant Real Estate or any of its Subsidiaries; provided, that the Parties
acknowledge that the “Sotheby’s International Realty” brand may not be included
in this definition for certain aspects of this Agreement.

“Cendant” means Cendant Corporation, a Delaware corporation.

“Cendant Competitor” has the meaning set forth in Section 10.1(c).

“Cendant Customer” means any customer of the Cendant Entities or any of their
respective Subsidiaries; provided, however, that for purposes of this Agreement
the term “Cendant Customer” shall not include any Brand Franchisee or any
employee or independent sale associate thereof acting in such capacity.

“Cendant Employees” means, collectively, all U.S.-based employees of Cendant and
its Subsidiaries.

“Cendant Entities” means, collectively, Cendant Real Estate and the Cendant
Member.

“Cendant Indemnitees” has the meaning set forth in Section 13.3(a).

“Cendant Indemnitor” has the meaning set forth in Section 13.3(b).

“Cendant Member” has the meaning set forth in the preamble.

“Cendant Mobility” means Cendant Mobility Services Corporation, a Delaware
Corporation.

“Cendant Mobility Broker Network” means the network of real estate brokers who
have executed agreements with Cendant Mobility to assist customers of Cendant
Mobility clients in acquiring or disposing of a home.

 

2



--------------------------------------------------------------------------------

“Cendant Mobility Office” means any office comprising part of Cendant’s
corporate relocation business, including, without limitation, any office of
Cendant Mobility or any of its Subsidiaries.

“Cendant Owned Real Estate Office” means any residential real estate brokerage
office owned as of the date hereof or acquired or opened hereafter by Cendant
Real Estate or one of its Subsidiaries, including, without limitation, NRT.

“Cendant Owned Real Estate Offices Tradenames” means, collectively, the real
estate brand names or trade names owned or licensed as of the date hereof or
acquired or licensed hereafter by Cendant Real Estate or one of its Subsidiaries
under which the Cendant Owned Real Estate Offices operate, including those brand
names and trade names listed in Exhibit A.

“Cendant Real Estate” has the meaning set forth in the preamble.

“Cendant Real Estate Franchisee Brands” means, collectively, the real estate
brand names or trade names owned or licensed as of the date hereof or acquired
or licensed hereafter by the franchisor Subsidiaries of Cendant Real Estate or
one of its Subsidiaries, including those brand names and trade names listed in
Exhibit B; provided, that the Parties acknowledge that the “Sotheby’s
International Realty” brand may not be included in this definition for certain
aspects of this Agreement.

“Cendant Real Estate Services Division” means (i) the residential and commercial
real estate brokerage business owned and operated by NRT and its Subsidiaries;
(ii) the relocation business owned and operated by Cendant Mobility and its
Subsidiaries; and (iii) the Settlement Services business owned and operated by
CSSG and its Subsidiaries (it being understood that for all purposes of this
Agreement, the Cendant Real Estate Services Division shall not include Century
21 Real Estate LLC, Coldwell Banker Real Estate Corporation, ERA Franchise
Systems, Inc. and Sotheby’s International Realty Affiliates, Inc.).

“Cendant Restricted Brands” means the “Sotheby’s International Realty” trade
name and any other real estate brand name or trade name that may be licensed or
acquired by Cendant or any of its Subsidiaries but which has not been licensed
to PMC or an Affiliate thereof pursuant to either the License Agreement or a
similar agreement between Cendant or an Affiliate thereof, on the one hand, and
PMC or an Affiliate thereof, on the other hand.

“Cendant Websites” means (i) all Websites operated by, or on behalf of, any of
the Cendant Owned Real Estate Offices or the Cendant Mobility Offices and
(ii) all Cendant Owned Real Estate Offices Tradename Websites and Cendant Real
Estate Franchisee Brand Websites operated by Cendant Real Estate, Cendant
Mobility, or a Subsidiary thereof, in either case through which inquiries or
applications for Mortgage Loans may be made. For the avoidance of doubt, the
term “Cendant Websites” shall not include any Website operated by, or on behalf
of, any Brand Franchisee.

“Company” has the meaning set forth in the preamble.

 

3



--------------------------------------------------------------------------------

“Company Loan Officers” has the meaning set forth in Section 3.3(b)(i).

“Company Pricing” has the meaning set forth in Section 3.2(a).

“Competitor Data Point” has the meaning set forth in Section 3.15(a).

“Competitors” has the meaning set forth in Section 3.15(c)(ii).

“Content” means, with respect to any Person, all content which such Person has
created or may hereafter create, has licensed or may hereafter license, or has
acquired or may hereafter acquire, in any form and in any medium now known or
hereafter developed, including: (a) art, audiovisual works, animations,
cartoons, characters, choreography, compilations, collective works, computer
software and programs, data, designs, emblems, films, film clips, graphics,
images, illustrations, likenesses, literary works, logos, motion pictures,
musical compositions, music videos, performances, photographs, pictorial works,
songs, song lyrics, sound recordings, scripts, screenplays, templates, text,
video recordings, copyrightable subject matter, works of authorship, trade
secrets (including customer and vendor lists), and other proprietary rights;
(b) all rights under copyright and moral rights associated with the foregoing;
(c) all copyrightable derivative works, enhancements, improvements,
modifications, updates, new releases or other revisions of the foregoing;
(d) all publicity rights or privacy rights (or waivers or quitclaims thereof) of
any person or entity, and (e) all rights corresponding to the foregoing
throughout the world.

“CSSG” means Cendant Settlement Services Group LLC, a Delaware limited liability
company.

“Cure Period” has the meaning set forth in Section 2.2(a).

“Customer” means any individual who contacts the Company, whether in person, by
mail, phone, via the Internet (including by electronic mail), or otherwise, or
who is so contacted by the Company, about the possibility of obtaining a
Mortgage Loan through the Company, or who otherwise obtains a Mortgage Loan from
or through the Company.

“Customer Fees and Charges” means, with respect to any Mortgage Loan, an amount
equal to the sum of: (i) all reasonable charges or fees paid or incurred by the
Mortgage Loan originator for taking the Mortgage Loan application, locking-in
Mortgage Loan Pricing, surveys, title insurance premiums, appraisal fees,
abstract and attorneys’ fees, recording or registration charges, escrow fees,
document preparation fees, credit report charges, tax service fees and similar
charges, and all other reasonable and customary third-party charges for
settlement services contracted for and permitted by applicable law related to
the origination of a Mortgage Loan; and (ii) all origination and discount points
or other similar amounts described in the Mortgage Loan Pricing for such
Mortgage Loan.

 

4



--------------------------------------------------------------------------------

“Customer Information” means any personally identifiable information or records
in any form (written, electronic, or otherwise) relating to a Customer,
including a Customer’s name, address, telephone number, electronic mail address,
loan number, loan payment history, delinquency status, insurance carrier or
payment information, tax amount or payment information, the fact that the
Customer has a relationship with the Company or the Cendant Entities or the
Brand Franchisees or their respective Affiliates and any other personally
identifiable information.

“Customer Payment” has the meaning set forth in Section 3.3(a)(i)(C).

“Customer Survey” has the meaning set forth in Section 3.16(a).

“Dispute” has the meaning set forth in Section 13.11(a).

“Disputing Party” has the meaning set forth in Section 13.11(b).

“Domain Name” means the unique name that identifies an Internet site.

“FHLMC” has the meaning set forth in Section 3.5.

“FNMA” has the meaning set forth in Section 3.5.

“Franchisee Customer” means any customer of a Brand Franchisee that contacts PMC
or an Affiliate thereof, whether in person, by mail, phone, via the Internet
(including by electronic mail), or otherwise, or who is so contacted by PMC or
such Affiliate, about the possibility of obtaining a Mortgage Loan through PMC
or an Affiliate thereof, or who otherwise obtains a Mortgage Loan from or
through PMC or an Affiliate thereof.

“Franchisee Customer Survey” has the meaning set forth in Section 8.12.

“Franchisee Key Customer Question” has the meaning set forth in Section 8.12.

“Franchisee Key Referral Question” has the meaning set forth in Section 8.12.

“Franchisee Mortgage Content” has the meaning set forth in
Section 8.2(a)(ii)(A).

“Franchisee Referral Survey” has the meaning set forth in Section 8.12.

“Franchisee Surveys” has the meaning set forth in Section 8.12.

“Franchisee Telephone Lines” has the meaning set forth in Section 8.2(a)(i)(A).

“Guarantee” has the meaning set forth in Section 13.1(a).

“Guarantee Amount” has the meaning set forth in Section 3.3(a)(i)(C).

 

5



--------------------------------------------------------------------------------

“HMDA” has the meaning set forth in the definition of “Mortgage Lending Law.”

“Hyperlink” means an electronic link providing direct access from one
distinctively marked place in a World Wide Web page to another place in the same
or a different World Wide Web page.

“Information Security Program” means the Company’s information security program
to (i) insure the security and confidentiality of Customer Information,
(ii) protect against any anticipated threats or hazards to the security or
integrity of the Customer Information and (iii) protect against unauthorized
access to or use of the Customer Information that could result in substantial
harm or inconvenience to any Customer.

“Interagency Guidelines” has the meaning set forth in Section 7.2(b).

“Internet” means the electronic communications network that connects computer
networks and organizational computer facilities around the world.

“Internet Customer Payment” has the meaning set forth in Section 3.3(a)(ii)(D).

“Key Customer Question” has the meaning set forth in Section 3.16(a).

“Key Referral Question” has the meaning set forth in Section 3.16(a).

“Losses” has the meaning set forth in Section 13.3(a).

“Managing Member” means the PHH Member or such other member as may replace the
PHH Member as managing member pursuant to the Operating Agreement.

“Mediation Request” has the meaning set forth in Section 13.11(b).

“Mortgage Content” has the meaning set forth in Section 3.3(a)(ii)(A).

“Mortgage Lending Law” means any federal, state or local constitution, statute,
rule, regulation, order or similar legal or regulatory requirement applicable
to: the communication with, and marketing directed toward Mortgage Loan
customers; the application process for Mortgage Loans; the Pre-Approval Decision
process; the processing of Mortgage Loan applications; the communication to the
customer of a Mortgage Loan underwriting decision; the closing and funding of a
Mortgage Loan; and the preparation, execution and delivery of Mortgage Loan
Documents and Mortgage Loan Disclosures. Mortgage Lending Laws include, but are
not limited to, the following: (i) the record keeping and reporting requirements
of the Home Mortgage Disclosure Act (“HMDA”); (ii) the Real Estate Settlement
Procedures Act and Regulation X (24 C.F.R. Part 3500); (iii) the Fair Housing
Act; (iv) the Fair Credit Reporting Act; (v) the Flood Disaster Protection Act;
(vi) the Truth-in-Lending Act and (Regulation Z); (vii) the National Housing
Act; (viii) the Servicemen’s Readjustment Act; (ix) the Equal Credit Opportunity
Act and (Regulation B); (x) any usury laws or regulations; and (xi) the
Homeowner’s Protection Act.

 

6



--------------------------------------------------------------------------------

“Mortgage Loan” means a mortgage loan (including a home equity line of credit)
evidenced by one or more promissory notes and secured by a mortgage or deed of
trust on one or more residential real estate properties.

“Mortgage Loan Disclosure” shall mean any disclosure, notice or other document
or statement that, according to a Mortgage Lending Law, must be provided to a
customer by or on behalf of the Person originating the Mortgage Loan in
connection with the origination, closing and funding of a Mortgage Loan or an
application for a Mortgage Loan.

“Mortgage Loan Documents” means the Mortgage Instruments, Mortgage Notes and
Assignments.

“Mortgage Loan Pricing” means the interest rates, discount points, loan
origination fees, loan application fee, closing costs and other associated cost
elements for a Mortgage Loan.

“Mortgage Loan Types” means the various types of Mortgage Loans offered by the
Company from time to time.

“MSA” shall have the meaning set forth in the Operating Agreement.

“Non-Competitive” has the meaning set forth in Section 3.15(b).

“Nonperformance Jurisdiction” has the meaning set forth in Section 2.2(a).

“NRT” means NRT Incorporated, a Delaware corporation.

“Operating Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of the Company, dated as of January 31, 2005, as it may be
amended from time to time.

“Origination Channels” means the PIMI Origination Channel, Point of Sale
Origination Channel and the Other Origination Channels, together with any
improvements made thereto from time to time.

“Other Origination Channels” has the meaning set forth in Section 3.1.

“Party” or “Parties” has the meaning set forth in the preamble.

“PHH” has the meaning set forth in the preamble.

“PHH Affiliates” has the meaning set forth in Section 13.1(a).

“PHH Data Point” has the meaning set forth in Section 3.15(a).

 

7



--------------------------------------------------------------------------------

“PHH Entities” means, collectively, PHH, PMC and the PHH Member.

“PHH Indemnitees” has the meaning set forth in Section 13.3(b).

“PHH Indemnitor” has the meaning set forth in Section 13.3(a).

“PHH Member” has the meaning set forth in the Preamble.

“PIMI Origination Channel” means the system of exclusive and dedicated toll-free
telephone lines, Websites, World Wide Web pages, electronic mail addresses, or
other means of remote electronic communication established from time to time to
meet the Mortgage Loan needs of the Customers and Franchisee Customers.

“Pipeline Loans” has the meaning set forth in Section 12.2(c).

“PLS” has the meaning set forth in Section 6.3.

“PMC” has the meaning set forth in the preamble.

“PMC Mortgage Loan Types” means the various types of Mortgage Loans now or
hereafter offered by PMC and its Affiliates.

“PMC Pricing” has the meaning set forth in Section 8.1.

“PMC Underwriting Guidelines” has the meaning set forth in Section 8.4.

“Point of Sale Origination Channel” means the system, including related
software, hardware and other facilities (including Telephone Lines, Websites,
World Wide Web pages, electronic mail addresses, or other means of
communication) established from time to time to meet the Mortgage Loan needs of
Customers through Company Loan Officers located in or near Cendant Owned Real
Estate Offices and other field locations. The “Point of Sale Origination
Channel” shall include the origination channel referred to as the “My Choice”
origination channel whereby loan officers can take Mortgage Loan applications
and submit them through the PIMI Origination Channel, or through processing
systems used in the PIMI Origination Channel.

“Pre-Approval Decision” means the process by which (i) the Company or PMC, as
the case may be, requests certain information from a Customer or Franchisee
Customer, as the case may be, and, with such customer’s permission, obtains a
credit report on such customer; (ii) the Company or PMC, as the case may be,
analyzes the information provided by the Customer or Franchisee Customer, as the
case may be, and the credit report and (iii) then advises the Customer or
Franchisee Customer, as the case may be, whether or not it is likely that he or
she will be approved for a Mortgage Loan and, if so, the maximum amount of such
Mortgage Loan.

“Premier Agent Program” means a program sponsored by PMC whereby certain real
estate agents whose real estate sales performances (based on buyer controlled
sales, gross commission income and/or sales volume) reach a target level are
invited (at their option) to participate in a program in which PMC provides
certain resources, including telephone services (800 numbers and priority
handling), personalized marketing materials and post-closing customer gifts.

 

8



--------------------------------------------------------------------------------

“Pricing Occurrence” has the meaning set forth in Section 3.15(a).

“Pricing Ratio” has the meaning set forth in Section 3.15(b).

“Privacy Requirements” has the meaning set forth in Section 7.2(b).

“Private Label Business Channel” means PHH’s and its Affiliates’ lending
partners, the financial institutions, the depository institution Subsidiaries of
the foregoing and the investment securities brokers/dealers utilizing a private
label telemarketing program for first lien mortgage loans.

“Programs” has the meaning set forth in Section 3.15(c)(i).

“Purchase Price” has the meaning set forth in Section 9.1(a).

“Qualifying Target” has the meaning set forth in Section 9.1(a).

“Qualifying Target EBITDA Multiple” has the meaning set forth in
Section 9.1(a)(i).

“Qualifying Target Mortgage Business” has the meaning set forth in
Section 9.1(a).

“Rates” has the meaning set forth in Section 3.15(a).

“Referral Agent” has the meaning set forth in Section 3.16(a)

“Referral Survey” has the meaning set forth in Section 3.16(a).

“Rules” has the meaning set forth in Section 13.11(b).

“Settlement Services” means the provision of title, closing, escrow or
search-related services for residential real estate transactions and all other
mortgage-related transactions (including, without limitation, first mortgage
loans, second mortgage loans, home equity lines of credit, other home equity
loans and refinance transactions), including the issuance of title insurance
policy (including title search procedures), property tax tracking service and
closing escrow service; provided, however, that Settlement Services shall not
include, by way of example, credit review services, appraisal review services or
flood zone determinations for properties.

“Small Corp Notification” has the meaning set forth in Section 9.1(a).

“Small Corps” means, collectively, the companies listed in Exhibit C.

“SRA Termination Event” has the meaning set forth in Section 12.2(a).

 

9



--------------------------------------------------------------------------------

“STARS” means Speedy Title and Appraisal Review Services LLC, a Delaware limited
liability company.

“Survey Failure” has the meaning set forth in Section 3.16(b).

“Surveys” has the meaning set forth in Section 3.16(a).

“Telephone Lines” has the meaning set forth in Section 3.3(a)(i)(A).

“Termination Assistance Period” has the meaning set forth in Section 11.1(a).

“Termination Assistance Services” has the meaning set forth in Section 11.1(a).

“URL” means the address of a computer or a document on the Internet that
consists of a communications protocol followed by a colon and two slashes (as
http://), the identifier of a location of computer, or a path through a
directory to a file.

“Venture Underwriting Guidelines” has the meaning set forth in Section 3.5.

“Website” means a group of World Wide Web pages containing Hyperlinks to each
other.

“World Wide Web” means the part of the Internet designed to allow easier
navigation through the use of graphical user interfaces and Hyperlinks between
different URLs.

Section 1.2 Interpretation. Each definition in this Agreement includes the
singular and the plural, and reference to the neuter gender includes the
masculine and feminine where appropriate. References to any statute or Treasury
Regulations means such statute or regulations as amended at the time and include
any successor legislation or regulations. The word “including” or any variations
thereof means “including, without limitation” and shall not be construed to
limit any general statement that it follow to the specific or similar items or
matters immediately following it. The headings to the Articles and Sections are
for convenience of reference and shall not affect the meaning or interpretation
of this Agreement. Except as otherwise stated, reference to Articles, Exhibits,
Sections and Schedules mean the Articles, Exhibits, Sections and Schedules of
this Agreement. The Exhibits and Schedules are hereby incorporated by reference
into and shall be deemed a part of this Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE II

EXCLUSIVITY; MARKETING

Section 2.1 Exclusivity; Marketing.

(a) The Cendant Entities hereby agree that, except as set forth below or
elsewhere in this Agreement, the Cendant Real Estate Services Division shall
exclusively recommend the Company as provider of Mortgage Loans to (a) the
independent sales associates affiliated with a Cendant Entity or any Subsidiary
thereof (provided that, for the avoidance of doubt, this clause (a) shall not
include any independent sale associate of a Brand Franchisee acting in such
capacity), (b) all Cendant Customers, and (c) all Cendant Employees. The Cendant
Entities further agree that the Cendant Real Estate Services Division shall
actively and exclusively promote the Company and its Mortgage Loan origination
services to Cendant Customers and Cendant Employees; provided, however that:

(i) the Cendant Real Estate Services Division shall not be required, in any
manner whatsoever, to condition doing business with a customer on such customer
obtaining a Mortgage Loan from, having to contact, or having to agree to be
contacted by, the Company; and

(ii) the Company and PMC acknowledge that neither Cendant nor any of its
Affiliates have the right to co-brand with a Person that is not a Cendant
Affiliate the “Sotheby’s International Realty” name and mark and that all
marketing materials directed to the customers of the Sotheby’s brand will be
branded as “PHH Home Loans.”

(b) For the avoidance of doubt, for purposes of this Section 2.1, the “Cendant
Real Estate Services Division” shall not include Cendant’s and its Affiliates’
hospitality services business, including the business of selling vacation
ownership and fractional ownership interests, or any successor business thereto.

Section 2.2 Termination of Exclusivity. Notwithstanding anything to the contrary
contained in this Agreement:

(a) The Cendant Entities shall have the right to terminate the exclusivity
provisions of Section 2.1, following notice and an opportunity to cure within
the applicable Cure Period set forth below, (i) if the Company is prohibited by
law, regulation, rule, order or other legal or regulatory restriction, or for
any other reason, from performing its origination function in any jurisdiction
(the “Nonperformance Jurisdiction”), but in such case exclusivity shall only be
terminated with respect to the Nonperformance Jurisdiction; (ii) in the event
there is a material violation or breach by PHH or any of its respective
Affiliates (including the PHH Member acting in any capacity whatsoever,
including as Managing Member) of any representation, warranty, covenant or other
agreement contained in this Agreement or any other Transaction Document; or
(iii) upon the occurrence of a “PHH Regulatory Event” or a “Company Regulatory
Event,” as each are defined in the Operating Agreement. The “Cure Period” shall
be (x) in the case of (ii) and (iii) above, thirty (30) calendar days after
notice of such event has been provided by any of the Cendant Entities to the PHH
Entities; provided,

 

11



--------------------------------------------------------------------------------

however, that PHH shall have an additional thirty (30) day cure period (other
than in respect of breaches resulting from payment defaults) if it is diligently
pursuing a cure and the Cendant Member, in its reasonable judgment, believes
that the event will be cured within such extension period, and (y) in the case
of (i) above, ninety (90) calendar days after notice of such event has been
provided by any of the Cendant Entities to the PHH Entities; provided, however,
that PHH shall have an additional thirty (30) day cure period if it is
diligently pursuing a cure and the Cendant Member, in its reasonable judgment,
believes that the event will be cured within such extension.

(b) The exclusivity provisions of Section 2.1 shall not be applicable to any
Cendant Owned Real Estate Office or Cendant Mobility Office acquired by Cendant
Real Estate, Cendant Mobility or any of their respective Subsidiaries after the
date hereof, which at the time of such acquisition is subject to an agreement,
arrangement or understanding with respect to the origination of Mortgage Loans
for customers of such office that would conflict with the provisions of this
Agreement; provided, however, that nothing in this Section 2.2(b) shall affect
any of the obligations of the Parties pursuant to Article IX hereof.

Section 2.3 Marketing. The Cendant Entities shall, and shall cause their
Subsidiaries to, cooperate with and support the Company in the marketing of
Mortgage Loans through the Origination Channels to Cendant Customers and Cendant
Employees, and arrange for the Company to have reasonable access thereto.
Cendant Real Estate shall make information provided by the Company related to
the Origination Channels available to its and its Subsidiaries’ employees, sales
agents and sales associates and provide other information to its sales agents
and sales associates with respect to such Origination Channels as Cendant Real
Estate may deem appropriate in its sole discretion. Cendant Real Estate shall
use its commercially reasonable best efforts to ensure that each Cendant Owned
Real Estate Office and Cendant Mobility Office, and their respective office
managers, agents and sales associates, to the fullest extent practicable, market
the goods and services which are the subject of the Origination Channels, it
being understood that such “commercially reasonable best efforts” shall not
include taking actions against any sales associates which Cendant Real Estate
reasonably believes will have any negative impact on its business.

Section 2.4 Variable Compensation. Without reimbursement by any PHH Entity or
the Company, Cendant Real Estate may pay, or cause to be paid, to each NRT
and/or Cendant Mobility office manager that is an employee of Cendant Real
Estate or a Subsidiary thereof a variable component of annual compensation,
which component may be based on either (i) the volume of Mortgage Loans
originated by such manager’s Cendant Owned Real Estate Office or Cendant
Mobility Office, as the case may be, (ii) penetration rate of Mortgage Loans, or
(iii) any other measure; provided, however, that Cendant shall have sole control
over determining the form of such program and the right to modify or terminate
any such program at any time, so long as such program is replaced with another
program, policy or arrangement that, in Cendant’s sole and exclusive discretion,
is intended to incentivize NRT and/or Cendant Mobility office managers.

 

12



--------------------------------------------------------------------------------

ARTICLE III

LOAN ORIGINATION

The Company shall, and the PHH Member shall cause the Company to, operate in
accordance with the provisions of this Article III.

Section 3.1 Marketing. The Company shall market the PIMI Origination Channel,
Point of Sale Origination Channel and any other origination channels that may be
developed by the Company (“Other Origination Channels”), at its expense, to
Cendant Customers and Cendant Employees, and shall secure, at its expense, such
forms of insurance coverage and other protection from liability as is customary
in the industry for similar originators of Mortgage Loans, including but not
limited to insurance coverage and protections from liability for the acts or
failures of its employees, officers, agents and other representatives.

Section 3.2 Mortgage Loan Types.

(a) The Company shall offer to the Customers a variety of Mortgage Loan Types in
order to permit Customers to select a Mortgage Loan Type best suited to their
financial needs. The Company shall be responsible for developing the various
Mortgage Loan Types and establishing the Mortgage Loan Pricing associated
therewith (the “Company Pricing”); provided, however, that the Company shall
offer to the Customers the full range of Mortgage Loan Types that are currently
offered or may in the future be offered by PHH or any of its Affiliates to their
customers.

(b) From time to time, the Cendant Entities may request that a Mortgage Loan
Type not offered by the Company be made available to Customers pursuant to this
Agreement and the Company shall, and the PHH Member shall cause the Company to,
make such Mortgage Loan Type available to Customers. Upon such request, the
Parties shall mutually agree upon the cost allocation of the set-up and
processing functions to be implemented by the Company and the PHH Entities to
accommodate the Cendant Entities’ request. The Parties acknowledge that the
typical start-up time necessary for any such product is 6 to 8 weeks from the
time the Parties mutually agree to make such product available.

Section 3.3 Company Origination Channels.

(a) PIMI Origination Channel. The Company’s PIMI Origination Channel shall be
operated in accordance with the provisions of this Section 3.3(a).

(i) Telephone Lines.

(A) The Company shall provide to the Cendant Owned Real Estate Offices, Cendant
Mobility Offices and participants in the Cendant Real Estate Services Division’s
Premier Agent Program, dedicated and exclusive toll-free telephone lines
established and operated at the expense of and by the Company (“Telephone
Lines”), which the Company reasonably believes are adequate to meet the
reasonably anticipated needs of the current and prospective Customers.

 

13



--------------------------------------------------------------------------------

(B) Trained Company personnel shall answer Telephone Lines in the name of
(i) the appropriate Cendant Owned Real Estate Offices Tradename, if such
Telephone Line has been assigned to a Cendant Owned Real Estate Office;
provided, however, that the Telephone Lines dedicated to a Cendant Owned Real
Estate Office operating under a Cendant Restricted Brand shall be answered in
the name of “PHH Home Loans,” (ii) “PHH Home Loans,” if such Telephone Line has
been assigned to a Cendant Mobility Office, (iii) the appropriate Small Corps
entity, if such Telephone Line has been assigned to the Point of Sale
Origination Channel, or (iv) the appropriate Cendant Owned Real Estate Offices
Tradename, if such Telephone Line has been assigned to the Premier Agent
Program, as the case may be. Such personnel shall explain to the Customer, as
appropriate: (a) the procedure to be followed in obtaining a Mortgage Loan;
(b) the various Mortgage Loan Types available and their associated Mortgage Loan
Pricing; and (c) their short- and long-term financial implications. Such
personnel shall provide counsel and advice to the Customer as to the Mortgage
Loan Types that might best serve the Customer’s needs, including answering any
questions the Customer might have regarding the process.

(C) The Company shall provide each Customer who utilizes the Telephone Lines
with a same day Pre-Approval Decision and Guarantee. A “same day” Pre-Approval
Decision and Guarantee means that the Company will provide the Customer with a
Pre-Approval Decision during the same day the Customer provided the Company with
the information requested from the Customer for purposes of making a
Pre-Approval Decision for that Customer or, if the Company does not provide the
Customer with such a Pre-Approval Decision, the Company will promptly pay the
Customer the Guarantee Amount (a “Customer Payment”). The Cendant Entities and
their respective Subsidiaries shall have the right to publicize and advertise to
their customers the availability of such Pre-Approval Decisions and Guarantees
in accordance with all Mortgage Lending Laws. For purposes of this Agreement,
the “Guarantee Amount” shall mean an amount equal to the higher of (a) $250 and
(b) such other amount as may be offered by PMC or any Affiliate thereof to
customers under a similar program (exclusive of client subsidized programs).

(D) The Company will provide to Customers for whom it has made a Pre-Approval
Decision and which Customer is likely to be approved for a Mortgage Loan
information tailored to the Customer’s individual circumstances. Such
information will be designed to enable the Customer to determine the nature of
the Mortgage Loan the Customer may qualify for if an appropriate property
securing the Mortgage Loan is identified and all information submitted is
verified.

 

14



--------------------------------------------------------------------------------

(ii) Internet.

(A) The Company will take applications for Mortgage Loans via the Internet. In
order to accomplish this, the Company will provide each operator of a Cendant
Website with Hyperlinks to such Content as the Company reasonably believes is
adequate to meet the reasonably anticipated needs of the current and prospective
Customers (the “Mortgage Content”). The Cendant Entities shall, and shall cause
their respective Subsidiaries to, embed such Hyperlinks prominently in a
consumer oriented and contextually relevant position on each Cendant Website.
The Parties will cooperate in structuring and embedding such Hyperlinks so that,
by clicking on the Hyperlink at the Cendant Websites, the Customer will be
immediately transferred to the Mortgage Content via the Internet. Except in the
case of Cendant Restricted Brands, such Mortgage Content will be presented by
the Company in such a way that it will appear as if it were on a World Wide Web
page or series of World Wide Web Pages on the Cendant Website from which the
Hyperlink originated to the extent it is consistent with Applicable Requirements
to do so. The form and substance of such World Wide Web pages will be subject to
the prior written consent of the Cendant Entities. In order to improve the
graphical compatibility of the Cendant Websites and the Company’s sites, the
Company and the Cendant Entities will consult with each other when developing or
modifying such World Wide Web pages, and also when considering the design of
future releases of their respective Websites. The Company shall not permit the
Mortgage Content accessed by Customers via Hyperlinks from the Cendant Websites
contemplated by this Agreement to display any advertising, except in such
instances where the Cendant Entities have provided their prior written consent
to such advertising.

(B) The Mortgage Content will include information about the Mortgage Loans and
Mortgage Loan Types, Mortgage Loan calculators, counseling regarding down
payments and Mortgage Loan affordability, pre-qualification tools to be used by
consumers and Mortgage Loan application modules. The Company will ensure that a
Customer shall be able to complete and submit a Mortgage Loan application by
means of the Mortgage Content without any other contact with the Company.

(C) Customers utilizing the Mortgage Content to initiate the Mortgage Loan
process will be offered the option of communicating with a processing team or
other persons contemplated in Section 3.9 of this Agreement, either by
electronic mail or by telephone, or by a combination of electronic mail and
telephone.

 

15



--------------------------------------------------------------------------------

(D) Each Customer initiating the origination process via the Internet shall
receive a Pre-Approval Decision within 24 hours of the time such Customer either
(i) submits a complete Mortgage Loan application via the Mortgage Content, or
(ii) first speaks with a Company loan consultant by telephone after submitting
certain information not constituting a complete Mortgage Loan application
through the Mortgage Content, or the Company shall promptly pay the Customer the
Guarantee Amount (the “Internet Customer Payment”).

(b) Point of Sale Origination Channel.

(i) Cendant Real Estate shall have the right to request at any time that the
Company designate a specific number of loan officers (“Company Loan Officers”)
to be located in and around any Cendant Owned Real Estate Office and other field
locations identified by Cendant Real Estate, provided that the number of Company
Loan Officers requested shall be commercially reasonable. The Company shall use
reasonable best efforts to satisfy any such request within 90 days after it is
first delivered in writing to the Company.

(ii) Company Loan Officers will be Company employees and will take loan
applications from Customers in a face-to-face setting, unless Cendant Real
Estate and the Company agree otherwise. Company Loan Officers will promptly
transmit applications taken in a face-to-face setting to the Company via the
Point of Sale Origination Channel, unless Cendant Real Estate and the Company
agree otherwise. The Company shall provide dedicated Telephone Lines for Company
Loan Officers that use the “My Choice” origination channel described in the
definition of “Point of Sale Origination Channel.”

(iii) The Company shall pay Cendant Real Estate a fee for the lease or sublease
of the office space occupied by any Company Loan Officer in any Cendant Owned
Real Estate Office, in each case as set forth in the Master Sublease Agreement,
as defined in the Operating Agreement.

Section 3.4 Mortgage Loan Application Processing. For each Customer who applies
for a Mortgage Loan through the origination channels described in Section 3.3,
the Company shall arrange for the receipt by the Customer, as promptly as
practicable under the circumstances, and in any event in accordance with
applicable law, of (i) the Mortgage Loan application for the Customer to review
and sign, accompanied by a request for appropriate Customer documents and
(ii) all Mortgage Loan Disclosures. In addition, and to the extent required or
permitted under the Venture Underwriting Guidelines, as applicable, the Company
shall: (i) verify the Customer’s credit history;

 

16



--------------------------------------------------------------------------------

(ii) obtain an appraisal or other appropriate valuation of the real property
that will secure the Customer’s Mortgage Loan; (iii) cause to be conducted a
review of or report on the status of the legal title to the real property
prepared by either (A) CSSG, if the Company is permitted to make the service
provider decision under Applicable Requirements, or (B) a qualified title
company or other entity acceptable to the PHH Member and the Cendant Member, if
the Company does not make the service provider decision; (iv) evaluate the
Customer’s employment history; (v) evaluate any information provided with
respect to the Customer by a Cendant Entity or any of their respective
Subsidiaries, (vi) perform such other underwriting functions as the Company
deems appropriate, all in accordance with the Venture Underwriting Guidelines;
and (vii) communicate a loan decision or counteroffer to the Customer in
accordance with all applicable laws.

Section 3.5 Underwriting Guidelines. The Company shall develop appropriate
underwriting guidelines for each Mortgage Loan Type (the “Venture Underwriting
Guidelines”), which Venture Underwriting Guidelines shall be consistent with the
underwriting guidelines followed by PHH and its Affiliates in connection with
Mortgage Loans offered to their own customers for the same products in the same
geographic area and at the same time. Unless the Venture Underwriting Guidelines
specify otherwise for specific Mortgage Loan Types, all Mortgage Loans shall be
underwritten in accordance with the standards of the Federal Home Loan Mortgage
Corporation (“FHLMC”), the Federal National Mortgage Association (“FNMA”) and
other applicable federal agencies providing standards for the sale of loans in
the secondary market for mortgage loans. The Company shall issue approval
letters on those applications which generally satisfy the Venture Underwriting
Guidelines.

Section 3.6 Degree of Care. The Company shall perform the origination,
processing, underwriting, approval, closing, shipping, and other origination
services on all Mortgage Loans in all material respects in accordance with all
Mortgage Lending Laws and with no less degree of care than PMC or any of its
Affiliates exercises in originating Mortgage Loans for its own account or the
account of any third party with a similar regulatory profile, provided, that in
no event shall the Company exercise a lesser degree of care than PMC exercised
in originating Mortgage Loans prior to the Closing Date.

Section 3.7 Mortgage Loan Closing. The Company shall use its best efforts to
complete the processing and closing of all Mortgage Loans originated pursuant to
this Agreement in the time frame requested by the Customer at the time of
submission of the Mortgage Loan application. The Company shall: (i) prepare all
required Mortgage Loan closing documents in accordance with all applicable
Mortgage Lending Laws; (ii) arrange for their execution by the Customer;
(iii) provide the Customer with a copy of the Company’s privacy policy in
accordance with the Privacy Requirements; and (iv) arrange for the Mortgage Loan
closing. All Mortgage Loans shall be closed in the name of the Company or the
name under which the Company is doing business in the appropriate jurisdiction.
On purchase money Mortgage Loans, the Company shall meet the closing date set by
the Customer or the Company shall reduce the interest rate payable on that
Customer’s Mortgage Loan by one-eighth percent (1/8%) for the life of loan. For
refinance loans, the Company shall use its best efforts (taking

 

17



--------------------------------------------------------------------------------

into consideration factors such as periods of high volume loan refinance
activity (as substantiated by the Refinance Application Index as promulgated by
the Mortgage Bankers Association)) to perform its obligations hereunder to
complete the processing and closing within sixty (60) days from the date of
application.

Section 3.8 Company Personnel.

(a) The Company will provide, supervise and make available such personnel as are
reasonably necessary to carry out the Company’s obligations under this
Agreement. Such personnel, including rate lock personnel, shall be available
between the hours of 8:30 a.m. and 10:00 p.m. Eastern time, or such additional
hours as may be required by operating conditions and requested by the Cendant
Entities, on Business Days. Such personnel, excluding rate lock personnel, shall
also be available, as needed, to process Mortgage Loans and contact Customers,
between the hours of 10 a.m. and 7 p.m., Eastern time, or such additional hours
as may be required by operating conditions and requested by the Cendant
Entities, on Saturdays and Sundays, except in those instances where a Saturday
falls on or near a national holiday and the Company provides reasonable advance
notice to Cendant Real Estate in writing that its facilities will be closed on
any such day.

(b) The Company shall at all times permit employees of Cendant Real Estate and
its Subsidiaries access to the Company’s offices (including offices where it
conducts Mortgage Loan origination services) during the Company’s working hours
to observe the origination, processing and closing of the Mortgage Loans. The
Company shall, at its expense, make available all customary, reasonable office
space, facilities, and equipment for such employees. The salaries, travel,
subsistence and other related expenses for such employees shall be borne by
Cendant Real Estate.

Section 3.9 Processors. The Company shall cause each Customer who makes an
application for a Mortgage Loan to be processed through any of the origination
channels described in Section 3.3 to be served by a processing team or other
persons employed by the Company and determined by the Company to be most
efficient under the circumstances. The Company shall cause each such processing
team or other persons to serve the Customer throughout the entire process of
Mortgage Loan application, processing, underwriting and closing, and to use best
efforts to meet the Customer’s closing date.

Section 3.10 Access. At any time, upon the Cendant Member’s request, the Company
shall afford to the officers, employees, accountants, counsel and other
representatives of any of the Cendant Entities, as well as any regulatory
officials with regulatory authority over any of the Cendant Entities or their
respective Affiliates, access to all its properties, books, contracts,
commitments, records, officers, employees, accountants, counsel and other
representatives. Furthermore, each of the Company, the PHH Member and PMC, at
their sole cost and expense, shall make available, or cause to be made
available, to the Cendant Member all information concerning the Company’s
business, properties and personnel as the Cendant Member may reasonably request.

 

18



--------------------------------------------------------------------------------

Section 3.11 Maintenance of Licenses. The Company shall, at its own cost and
expense, obtain and maintain any and all licenses and registrations, and cause
each of its employees to obtain any and all licenses and registrations, that are
necessary or desirable in the performance of the Mortgage Loan origination
services to be provided by the Company pursuant to the terms of this Agreement.

Section 3.12 Record Keeping.

(a) The Company shall maintain at all times a system that tracks accurately and
verifiably the number and dollar volume of Mortgage Loans originated by the
Company and the Company’s revenue and expense items including income and net
profits.

(b) The Parties shall develop and maintain commercially reasonable, appropriate
and cost-effective voice, data, facsimile and e-mail processes and systems to
support communication between them. Each Party shall pay the costs it incurs in
developing such communications.

Section 3.13 Legal and Regulatory Compliance.

(a) Actions taken or not taken by the Company, and all communications made by
the Company, in each case when performing its obligations under this Agreement
shall comply in all material respects with the requirements of all applicable
Mortgage Lending Laws.

(b) Actions taken or not taken by any of the Cendant Entities, and all
communications made by any of them, in each case when performing its obligations
under this Agreement, shall comply in all material respects with the
requirements of applicable Mortgage Lending Laws.

(c) The Company shall keep in full effect its existence, rights and franchises
in the state of its incorporation except as permitted herein or in the Operating
Agreement, and will obtain and preserve its qualifications to do business as a
foreign entity in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement or any of
the Mortgage Loans and/or to perform its duties under this Agreement.

(d) The Company shall not engage in activities in performing origination
services hereunder that generally would be reasonably likely to be determined by
the relevant regulatory agency to be prohibited as “predatory.”

(e) Each of the Company and PMC shall promptly inform the Cendant Member in
writing of any notices, inquiries or other communications, written or oral,
received by the Company, or by PMC or the PHH Member, respectively, with respect
to any material legal, administrative, arbitral or other proceedings, claims,
actions or governmental or regulatory investigations or findings with respect to
Mortgage Loans originated, closed and funded by the Company or any action or
omission of the Company in connection therewith.

 

19



--------------------------------------------------------------------------------

(f) Any fine, penalty, levy or restitution ordered by any such federal or state
body that would give rise to indemnity by a PHH Entity pursuant to Section 13.3
of this Agreement shall be paid by PHH or, if a Cendant Entity or any Affiliate
thereof shall have paid any such amount, PHH shall immediately reimburse the
Cendant Member for such amount.

Section 3.14 Customer Fees and Charges.

(a) At the closing of any Mortgage Loan and at such other times as may be
customary, the closing agent may collect from the Customer and forward to the
Company the Customer Fees and Charges for such Mortgage Loan.

(b) The amount, payor and payee of any Customer Fees and Charges shall be
described in the Mortgage Loan Disclosures in accordance with the Mortgage
Lending Laws. The Company shall retain and distribute the Customer Fees and
Charges to third parties, including settlement service providers, in accordance
with applicable law, this Agreement and the arrangements governing such
relationships. The Company covenants and agrees that the payment of Customer
Fees and Charges to third parties shall be made in a timely manner and in
accordance with payment terms governing such relationships.

Section 3.15 Pricing Standards.

(a) On Friday of each week, PMC shall cause its pricing department to conduct a
survey of interest rates, inclusive of points and fees (“Rates”), in the
relevant marketplaces for Wednesday of that week, offered by the Competitors for
each of the Programs. Each Rate applicable for each Program of each Competitor
shall be charted as a “Competitor Data Point.” Also on Friday of each week, PMC
shall chart the Rates offered to customers of the Private Label Business Channel
for substantially similar Programs on Wednesday of that week (each, a “PHH Data
Point”) against the corresponding Competitor Data Points. Each instance in which
the PHH Data Point reflects a higher Rate than the corresponding Competitor Data
Point shall be deemed to be a “Pricing Occurrence.” There will initially be
eighty (80) Competitor Data Points and sixteen (16) PHH Data Points for each
bi-monthly period (assuming eight-week bi-monthly periods). At the end of each
bi-monthly period, PMC shall review the number of Pricing Occurrences for the
previous period and shall deliver to the Cendant Member a written report
detailing the Competitor Data Points, PHH Data Points and Pricing Occurrences
for such bi-monthly period together with all other relevant market and other
data for such bi-monthly period so as to enable the Cendant Member to review the
competitiveness of the Company’s pricing over such bi-monthly period.

(b) In the event the ratio (expressed as a percentage) obtained by dividing the
total number of Pricing Occurrences by the total number of Competitor Data
Points (the “Pricing Ratio”) is *CONFIDENTIAL.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

20



--------------------------------------------------------------------------------

(c) For purposes of this Agreement:

(i) “Programs” shall mean collectively, the programs listed in
Schedule 3.15(c)(i) hereto; provided, however, that such list may be modified by
the Cendant Entities from time to time in their sole discretion by giving
written notice to PMC; provided further, however, that such list may not be so
modified by the Cendant Entities more than twice in any twelve-month period; and

(ii) “Competitors” shall mean, collectively, the five (5) Persons listed in
Schedule 3.15(c)(ii) hereto; provided, however, that such list may be modified
by the Cendant Entities from time to time in their sole discretion by giving
written notice to PMC; provided further, however, that such list may not be so
modified by the Cendant Entities more than twice in any twelve-month period.

Section 3.16 Service Standards.

(a) With respect to all closed Mortgage Loans, the Company shall conduct a
survey of the related Customer contemporaneously with the closing (the “Customer
Survey”) and a survey of the Cendant Employee or independent sales associates
affiliated with the Cendant Entity (the “Referral Agent”) that referred such
Customer (the “Referral Survey” and, together with the Customer Survey, the
“Surveys”) for the purpose of assessing overall satisfaction levels relating to
the Company’s performance as loan originator. The Company shall administer such
Surveys and shall provide the results of the Surveys to the Cendant Member on a
monthly basis. Schedule 3.16(a) hereto sets forth an example of the content of
such Surveys; provided, however, that the Cendant Entities shall have the right
to amend such Surveys from time to time in their sole discretion; provided
further, however, that (i) the Referral Survey shall always contain the question
“would you recommend a PHH Home Loan Mortgage Loan to another client?” (the “Key
Referral Question”), and (iii) the Customer Survey shall always contain the
question “Would you recommend [us] to a friend/another person?” (the “Key
Customer Question”). The Cendant Entities shall (A) have the right to review and
audit all Survey responses at any time, and (B) have the right, but not the
obligation, to disseminate such Surveys once annually at its option.

(b) The Company shall maintain a *CONFIDENTIAL or greater rate of customer
satisfaction on Customer Surveys received during each calendar month as measured
by the percentage of positive responses to the Key Customer Question and a
*CONFIDENTIAL or greater rate of satisfaction on Referral Surveys received
during each calendar month as measured by the percentage of positive responses
to the Key Referral Question (the failure of either or both Survey(s) to obtain
such satisfaction level in a given month, a “Survey Failure”). The Parties
hereby agree that failure to maintain either satisfaction level shall result in
damage amounts to be payable by the Company upon demand in immediately available
funds, in the manner set forth in Schedule 3.16(b) hereto.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

21



--------------------------------------------------------------------------------

(c) Notwithstanding paragraph (b) above, during any calendar month during which
PHH and its Subsidiaries experience a volume of loan refinance activity which
exceeds an average level of *CONFIDENTIAL for such month on the Refinance
Application Index promulgated by the Mortgage Bankers Association, the
satisfaction levels required for all purposes under paragraph (b) with respect
to Surveys conducted for such month shall be *CONFIDENTIAL for the Customers
Surveys and *CONFIDENTIAL for the Referral Surveys.

(d) A “PHH Material Breach,” as defined in Section 8.1(c) of the Operating
Agreement, shall be deemed to have occurred (it being understood and agreed that
such breach is not curable) if the Company shall fail to maintain a satisfaction
rate of at least *CONFIDENTIAL for either of the Customer Surveys or the
Referral Surveys for nine (9) consecutive months; provided, that if during any
such month, refinance activity meets the level described in paragraph (c) above,
the Company shall only be required to achieve an *CONFIDENTIAL satisfaction rate
for the Referral Surveys and the Customer Surveys for such month.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations. Each of the Cendant Entities hereby represents and
warrants to the PHH Entities, and each of the PHH Entities and the Company
hereby represents and warrants to the Cendant Entities, as of the date hereof
and throughout the term of this Agreement, that:

(a) Such Party is a corporation, limited liability company, partnership or
business trust duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization. Such Party has full
right, power and authority to execute and deliver this Agreement and to perform
each of its obligations hereunder.

(b) All necessary action, corporate or otherwise, on the part of such Party
necessary to authorize the execution and delivery by such Party of this
Agreement and the performance by such Party of its obligations hereunder has
been taken, and no further action on the part of such Party is necessary for
such authorization. This Agreement has been duly authorized, executed and
delivered by such Party and (assuming due authorization, execution and delivery
by the other Parties), constitutes a legal, valid and binding obligation of such
Party enforceable against such Party in accordance with its terms.

(c) No consent, approval or authorization of, or filing or registration with,
any governmental or regulatory authority or any other Person (other than such as
have been obtained or made by such Party) is required to be made or obtained by
such Party in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement.

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

22



--------------------------------------------------------------------------------

(d) Neither the execution and delivery of this Agreement by such Party nor the
consummation by such Party of the transactions contemplated hereby, nor
compliance by such Party with any of the terms or provisions hereof, will
(i) conflict with or result in a breach of any provision of the certificate of
incorporation, by-laws or similar governing documents of such Party or
(ii) assuming the consents, permits, authorizations, approvals, filings and
registrations previously disclosed in writing by such Party to the other Parties
are obtained or made (x) violate any statute, code, ordinance, rule, regulation,
judgment, order, write, decree or injunction applicable to such Party or any of
its properties or assets or (y) violate, conflict with, result in a breach of
any provisions of, constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, result in the termination
of, accelerate the performance required by, or result in a right of termination
or acceleration or the creation of any encumbrance upon any of the properties or
assets of such Party under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which such Party is a party, or by which its
properties or assets may be bound or affected, except, in the case of clause
(ii), for such violations, conflicts, breaches or defaults which, either
individually or in the aggregate, would not prevent or materially hinder or
delay such Party’s ability to consummate the transactions contemplated hereby or
perform its obligations hereunder.

ARTICLE V

CENDANT REAL ESTATE COVENANTS

Section 5.1 Cendant Real Estate Trade Shows, Conferences and Conventions.

(a) Cendant Real Estate shall use reasonable efforts to reserve for the Company
and PMC (and not any other Mortgage Loan originator), at each real estate
business trade show and Cendant Mobility Conference which Cendant Real Estate or
any of its Affiliates organizes: (1) no less than two standard sized booths at a
mutually agreeable location prominent to visitors to such trade shows and
international business conferences, subject to the same terms and conditions
(including registration and other fees) applicable to other participants; and
(2) a meaningful opportunity for a Company representative to speak at break-out
sessions (if any) during such conferences for such amount of time as shall be
mutually agreed upon by Cendant Real Estate and PMC.

(b) Cendant Real Estate shall provide to the Company, and not any other Mortgage
Loan originator, the opportunity (at no charge to the Company) for a senior
member of the Company’s (or PMC’s) management to speak at the annual real estate
brokerage convention/conference and annual Cendant Mobility conference sponsored
by Cendant Real Estate or its Affiliates, subject to Cendant Real Estate’s
approval of individual and script. The Company and PMC shall abide by all
reasonable rules established by Cendant Real Estate for each such convention or
conference, including payment of any non-speaking fees charged to other
participants and attendees.

 

23



--------------------------------------------------------------------------------

(c) Cendant Real Estate shall provide to the Company (subject to the payment of
any fees charged to other event sponsors) a “premier” (or the highest level that
may exist) sponsorship at all national conventions and regional or local
conferences under the control of Cendant Real Estate that relate to the real
estate brokerage business or the corporate relocation business.

(d) At the Cendant Member’s request, the Company shall direct Company
representatives (in such number and of such seniority as the Cendant Member may
reasonably request) to attend, at the Company’s expense, such real estate
business or corporate relocation business conventions, trade shows, conferences,
meetings and seminars as Cendant may designate from time to time.

Section 5.2 Offline Promotion to Consumers.

Cendant Real Estate shall provide the opportunity to advertise the mortgage
products and services offered by the Company in all Cendant Owned Real Estate
Offices Tradename publications at Cendant Real Estate’s most favorable pricing,
but never below the actual cost incurred by Cendant Real Estate and its
Affiliates in connection therewith. Cendant Real Estate will have sole
discretion to control positioning and content of advertising of the Company in
its publications, provided however, the Company shall not be treated less
favorably than other advertisers paying similar prices for advertisement in such
publications.

ARTICLE VI

REAL ESTATE BROKERAGE AND SETTLEMENT SERVICES

Section 6.1 Exclusive Recommended Real Estate Broker.

PHH shall, and shall cause its Subsidiaries to, adopt such internal policies and
procedures as shall be reasonably necessary so that Cendant Real Estate shall be
the exclusive recommended real estate firm for employees of PHH or any of its
Subsidiaries and for all customers of PHH or any of its Subsidiaries other than
any such customers who are subject to any other venture agreement with a third
party.

Section 6.2 Commercial Real Estate.

PHH shall, and shall cause its Subsidiaries to, use Cendant Real Estate on all
commercial real estate transactions where a Cendant commercial real estate agent
is available, except for transactions in progress as of the date of this
Agreement.

Section 6.3 Settlement Services.

PHH shall, and shall cause its Subsidiaries to (i) recommend CSSG as provider of
Settlement Services (including, without limitation, on all transactions where
PHH or one of its Subsidiaries has the option to choose the provider of such
services, all closings by mail, all *CONFIDENTIAL and all search products such
as Property and Judgment Reports), (ii) utilize CSSG on an exclusive basis

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

24



--------------------------------------------------------------------------------

whenever PHH or one of its Subsidiaries has the option to choose the title or
escrow agent and, in the applicable jurisdiction, CSSG either provides such
services or receives compensation in connection with such services or both, and
(iii) recommend CSSG as provider of Settlement Services to private label
solutions (“PLS”) partners and the Small Corps; provided, however, that:
(a) during the first eighteen (18) months after the date of this Agreement, CSSG
shall provide all such services at the pricing levels which existed immediately
prior to execution of this Agreement (and, thereafter, agree to most favored
nation status for such pricing); and (b) within one hundred eighty (180) days
from the date of this Agreement, Cendant Real Estate shall cause CSSG to provide
most favored nation status on service level agreements and processes that are
consistent with existing CSSG service levels. PHH shall not, and shall cause its
Subsidiaries not to, enter into any arrangement that provides for a party other
than CSSG to provide the products and services set forth in (i) above to PHH’s
customers or its PLS partners’ customers, unless such PLS partner requires an
alternative provider as a condition to entering into or renewing such
arrangement with PHH or such Subsidiary and then only after CSSG has been
afforded the opportunity to present its service offerings to such PLS partner.

Section 6.4 REO Services. PHH shall, and shall cause its asset management
vendors ( i.e., attorneys, REO property managers and/or realtors) to utilize,
where Cendant has a Brand Franchisee or an NRT office providing such services,
such Brand Franchisee and/or NRT office for any and all real estate owned assets
of PHH, provided that such Brand Franchisees and/or NRT shall adhere to
performance standards substantially similar to those common in the industry.

ARTICLE VII

CUSTOMER DATA; PRIVACY REQUIREMENTS

Section 7.1 Customer Information. Subject to such rights as any Person may
acquire in any Customer Information of any Customer as a result of owning the
servicing rights with respect to a Mortgage Loan to such Customer, the Company
and PMC acknowledge and agree that, as between the Company, PMC, and the Cendant
Entities, the Cendant Entities are the owner of all rights in Customer
Information provided by the Cendant Entities to the Company pursuant to the
terms of this Agreement or any other Transaction Document. Nothing contained
herein shall be construed as granting the Company or PMC or any Affiliate
thereof any rights, express or implied to such Customer Information other than
those rights necessary to the conduct, promotion or attainment of the business
purposes of the Company specified herein or in Section 2.5(a) of the Operating
Agreement.

Section 7.2 Compliance with Privacy Requirements.

(a) In connection with the origination of Mortgage Loans, each of the Company
and PMC shall comply with the Privacy Requirements, subject to (i) the mandatory
compliance date of such Privacy Requirements and (ii) the applicability of such
Privacy Requirements to the Company or PMC, as the case may be. The foregoing
obligation to comply with the Privacy Requirements may include the following:

(i) the Company shall not disclose any Customer Information to any person or
entity, other than to the extent necessary to carry out Mortgage Loan
origination services, and for no other purpose. The Company shall ensure that
each person or entity to whom or to which the Company intends to disclose
Customer Information shall, prior to any such disclosure of information, agree
to: (A) keep confidential any such Customer Information and (B) use or disclose
such Customer Information only to the extent necessary to carry out Mortgage
Loan origination services;

 

25



--------------------------------------------------------------------------------

(ii) the Company shall not use Customer Information for any purpose, including
the marketing of products or services to, or the solicitation of business from
Customers. The Company may use the Customer Information to the extent necessary
to carry out the Company’s express obligations under the Transaction Documents;

(iii) The Company shall assess, manage, and control risks relating to the
security and confidentiality of Customer Information, shall implement the
standards relating to such risks in the manner set forth in the FFIEC
Interagency Guidelines Establishing Standards for Safeguarding Customer
Information set forth in 12 CFR Parts 30, 208, et al, and shall maintain at all
times an Information Security Program;

(iv) without limiting the scope of the above, the Company shall use at least the
same physical and other security measures to protect all Customer Information in
the Company’s possession or control, as PHH uses for its own confidential and
proprietary information.

(b) “Privacy Requirements” means (a) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. § 6801 et seq.; (b) the applicable federal regulations implementing such
act and codified at 12 CFR Parts 40, 216, 332, and/or 573; (c) Interagency
Guidelines Establishing Standards For Safeguarding Borrower Information proposed
on June 26, 2000, unless and until such proposed guidelines are superseded by
final guidelines (such proposed and/or final guidelines and/or rules, the
“Interagency Guidelines”); and (d) other applicable federal, state and local
laws, rules, regulations, and orders relating to the privacy and security of
Customer Information.

 

26



--------------------------------------------------------------------------------

ARTICLE VIII

CENDANT FRANCHISEES

PMC shall, and shall cause its Subsidiaries to, abide by the following
provisions of this Article VIII in connection with its provision of Mortgage
Loan services to Brand Franchisees and their customers in connection with the
Program contemplated by the MSA:

Section 8.1 Mortgage Loan Types. PMC shall offer to the Franchisee Customers a
variety of PMC Mortgage Loan Types in order to permit Franchisee Customers to
select a PMC Mortgage Loan Type best suited to their financial needs. PMC shall
be responsible for developing the various PMC Mortgage Loan Types to be
available to Franchisee Customers and establishing the Mortgage Loan Pricing
associated therewith (the “PMC Pricing”); provided, however, that PMC shall
offer to the Franchisee Customers the full range of Mortgage Loan Types that are
currently offered or may in the future be offered by PHH or any of its
Affiliates to their other customers.

Section 8.2 Origination Channels.

(a) PIMI Origination Channel. PMC’s PIMI Origination Channel shall be operated
in accordance with the provisions of this Section 8.2(a) in connection with the
origination of Mortgage Loans for Franchisee Customers.

(i) Telephone Lines.

(A) PMC shall provide to the Brand Franchisees dedicated and exclusive toll-free
telephone lines established and operated at the expense of and by PMC
(“Franchisee Telephone Lines”), which PMC reasonably believes are adequate to
meet the reasonably anticipated needs of the current and prospective Franchisee
Customers.

(B) Trained PMC personnel shall answer Franchisee Telephone Lines in the name of
the appropriate Cendant Real Estate Franchisee Brand; provided, however, that
the Telephone Lines dedicated to the Brand Franchisees operating under a Cendant
Restricted Brand shall be answered in the name of “PHH Mortgage.” Such personnel
shall explain to the Franchisee Customer, as appropriate: (a) the procedure to
be followed in obtaining a Mortgage Loan; (b) the various Mortgage Loan Types
available and their associated Mortgage Loan Pricing; and (c) their short- and
long-term financial implications. Such personnel shall provide counsel and
advice to the Franchisee Customer as to the Mortgage Loan Types that might best
serve the Franchisee Customer’s needs, including answering any questions the
Franchisee Customer might have regarding the process.

(C) PMC shall provide each Franchisee Customer who utilizes the Franchisee
Telephone Lines with a same day Pre-Approval Decision and Guarantee. A “same
day” Pre-Approval Decision and Guarantee means that PMC will provide the
Franchisee

 

27



--------------------------------------------------------------------------------

Customer with a Pre-Approval Decision during the same day the Franchisee
Customer provided PMC with the information requested from the Franchisee
Customer for purposes of making a Pre-Approval Decision for that Franchisee
Customer or, if PMC does not provide the Franchisee Customer with such
Pre-Approval Decision, PMC will promptly pay the Customer the Guarantee Amount.
The Brand Franchisees shall have the right to publicize and advertise to their
customers the availability of such Pre-Approval Decisions and Guarantees in
accordance with all Mortgage Lending Laws.

(D) PMC will provide to Franchisee Customers for whom it has made a Pre-Approval
Decision and which Franchisee Customer is likely to be approved for a Mortgage
Loan information tailored to the Franchisee Customer’s individual circumstances.
Such information will be designed to enable the Franchisee Customer to determine
the nature of the Mortgage Loan the Franchisee Customer may qualify for if an
appropriate property securing the Mortgage Loan is identified and all
information submitted is verified.

(ii) Internet.

(A) PMC will take applications for Mortgage Loans from Franchisee Customers via
the Internet. In order to accomplish this, PMC will provide each operator of a
Cendant Real Estate Franchisee Brand Website with Hyperlinks to such Content as
PMC reasonably believes is adequate to meet the reasonably anticipated needs of
the current and prospective Franchisee Customers (the “Franchisee Mortgage
Content”). By clicking on the Hyperlink at the Cendant Real Estate Franchisee
Brand Websites, the Franchisee Customer will be immediately transferred to the
Franchisee Mortgage Content via the Internet. Except in the case of Cendant
Restricted Brands, such Franchisee Mortgage Content will presented by the
Company in such a way that it will appear as if it were on a World Wide Web page
or series of World Wide Web Pages on the Cendant Real Estate Franchisee Brand
Website from which the Hyperlink originated to the extent it is consistent with
Applicable Requirements to do so. The form and substance of such World Wide Web
pages will be subject to the prior written consent of the Cendant Entities. In
order to improve the graphical compatibility of the Franchisee Websites and
PMC’s sites, PMC and the Cendant Entities will consult with each other when
developing or modifying such World Wide Web pages, and also when considering the
design of future releases of their respective Websites. PMC shall not permit the
Franchisee Mortgage Content accessed by Franchisee Customers via Hyperlinks from
the Cendant Real Estate Franchisee Brand Websites contemplated by this Agreement
to display any advertising, except in such instances where the Cendant Entities
have provided their prior written consent to such advertising.

 

28



--------------------------------------------------------------------------------

(B) The Franchisee Mortgage Content will include information about the Mortgage
Loans and Mortgage Loan Types, Mortgage Loan calculators, counseling regarding
down payments and Mortgage Loan affordability, pre-qualification tools to be
used by consumers and Mortgage Loan application modules. PMC will ensure that a
Franchisee Customer shall be able to complete and submit a Mortgage Loan
application by means of the Franchisee Mortgage Content without any other
contact with the Company.

(C) Franchisee Customers utilizing the Mortgage Content to initiate the Mortgage
Loan process will be offered the option of communicating with a processing team
or other persons contemplated in Section 8.8 of this Agreement, either by
electronic mail or by telephone, or by a combination of electronic mail and
telephone.

(D) Each Franchisee Customer initiating the origination process via the Internet
shall receive a Pre-Approval Decision within 24 hours of the time such
Franchisee Customer either (i) submits a complete Mortgage Loan application via
the Mortgage Content, or (ii) first speaks with a PMC loan consultant by
telephone after submitting certain information not constituting a complete
Mortgage Loan application through the Mortgage Content, or PMC shall promptly
pay the Franchisee Customer the Guarantee Amount.

Section 8.3 Mortgage Loan Application Processing. For each Franchisee Customer
who applies for a Mortgage Loan through the origination channels described in
Section 8.2, PMC shall arrange for the receipt by the Franchisee Customer, as
promptly as practicable under the circumstances, and in any event in accordance
with applicable law, of (i) the Mortgage Loan application for the Franchisee
Customer to review and sign, accompanied by a request for appropriate Franchisee
Customer documents and (ii) all Mortgage Loan Disclosures. In addition, and to
the extent required or permitted under PMC Underwriting Guidelines, as
applicable, PMC shall communicate a loan decision or counteroffer to the
Franchisee Customer in accordance with all applicable laws.

Section 8.4 Underwriting Guidelines. PMC shall develop appropriate underwriting
guidelines for each PMC Mortgage Loan Type available to Franchisee Customers
(the “PMC Underwriting Guidelines”), which PMC Underwriting Guidelines shall be
consistent with the underwriting guidelines followed by PHH and its Affiliates
in connection with Mortgage Loans offered to their own customers for the same
products in the same geographic area and at the same time. Unless the PMC
Underwriting Guidelines specify otherwise for specific PMC Mortgage Loan Types,
all Mortgage Loans shall be underwritten in accordance with the standards of
FHLMC, FNMA and other applicable federal agencies providing standards for the
sale of loans in the secondary market for mortgage loans. PMC shall issue
approval letters on those applications which generally satisfy the PMC
Underwriting Guidelines.

 

29



--------------------------------------------------------------------------------

Section 8.5 Degree of Care. PMC and its Affiliates shall perform the
origination, processing, underwriting, approval, closing, shipping, and other
origination services on all Mortgage Loans in all material respects in
accordance with all Mortgage Lending Laws and with no less degree of care than
PMC or any of its Affiliates exercises in originating other Mortgage Loans for
its own account or the account of any third party with similar regulatory
profile, provided that in no event shall PMC exercise a lesser degree of care
than it exercised in originating Mortgage Loans prior to the Closing Date.

Section 8.6 Mortgage Loan Closing. PMC shall use its best efforts to complete
the processing and closing of all Mortgage Loans originated pursuant to this
Article VIII in the time frame requested by the Franchisee Customer at the time
of submission of the Mortgage Loan application. PMC shall: (i) prepare all
required Mortgage Loan closing documents in accordance with applicable Mortgage
Lending Laws; (ii) arrange for their execution by the Franchisee Customer;
(iii) provide the Franchisee Customer with a copy of PMC’s privacy policy in
accordance with the Privacy Requirements; and (iv) arrange for the Mortgage Loan
closing. All Mortgage Loans shall be closed in the name of PMC or an Affiliate
thereof. On purchase money Mortgage Loans, PMC shall meet the closing date set
by the Franchisee Customer or PMC shall reduce the interest rate payable on that
Franchisee Customer’s Mortgage Loan by one-eighth percent (1/8%) for the life of
loan. For refinance loans, PMC shall use its best efforts (taking into
consideration factors such as periods of high volume loan refinance activity (as
substantiated by the Refinance Application Index as promulgated by the Mortgage
Bankers Association)) to perform its obligations hereunder to complete the
processing and closing within thirty (30) days from the date of application.

Section 8.7 PMC Personnel.

(a) PMC will provide, supervise and make available such personnel as are
reasonably necessary to carry out PMC’s obligations under this Article VIII.
Such personnel, including rate lock personnel, shall be available between the
hours of 8:30 a.m. and 10:00 p.m. Eastern time, or such additional hours as may
be required by operating conditions and requested by the Cendant Entities, on
Business Days. Such personnel, excluding rate lock personnel, shall also be
available, as needed, to process Mortgage Loans and contact Franchisee
Customers, between the hours of 10 a.m. and 7 p.m., Eastern time, or such
additional hours as may be required by operating conditions and requested by the
Cendant Entities, on Saturdays and Sundays, except in those instances where a
Saturday falls on or near a national holiday and PMC provides reasonable advance
notice to Cendant Real Estate in writing that its facilities will be closed on
any such day.

(b) PMC shall at all times permit employees of Cendant Real Estate and its
Subsidiaries access to PMC’s offices (including offices where it conducts
Mortgage Loan origination services) during PMC’s working hours to observe the
origination, processing and closing of the Mortgage Loans to Franchisee
Customers. PMC shall, at its expense, make available all customary, reasonable
office space, facilities, and equipment for such employees. The salaries,
travel, subsistence and other related expenses for such employees shall be borne
by Cendant Real Estate.

 

30



--------------------------------------------------------------------------------

Section 8.8 Processors. PMC shall cause each Franchisee Customer who makes an
application for a Mortgage Loan to be processed through any of the origination
channels described in Section 8.2 to be served by a processing team or other
persons employed by PMC and determined by PMC to be most efficient under the
circumstances. PMC shall cause each such processing team or other persons to
serve the Franchisee Customer throughout the entire process of Mortgage Loan
application, processing, underwriting and closing, and to use best efforts to
meet the Franchisee Customer’s closing date.

Section 8.9 Maintenance of Licenses.

PMC shall, at its own cost and expense, obtain and maintain any and all licenses
and registrations, and cause each of its employees to obtain any and all
licenses and registrations, that are necessary or desirable in the performance
of the Mortgage Loan origination services to be provided by PMC pursuant to the
terms of this Article VIII.

Section 8.10 Legal and Regulatory Compliance.

(a) Actions taken or not taken by PMC and its Affiliates, and all communications
made when performing its obligations under this Agreement (including this
Article VIII) shall comply in all material respects with the requirements of all
applicable Mortgage Lending Laws.

(b) PMC shall, and shall cause its Affiliates to, keep in full effect its
existence, rights and franchises in the state of its incorporation except as
permitted herein or in the Operating Agreement, and will obtain and preserve its
qualifications to do business as a foreign entity in each jurisdiction in which
such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement or any of the Mortgage Loans and/or to perform
its duties under this Agreement.

(c) PMC and its Affiliates shall not engage in activities in performing
origination services hereunder that generally would be reasonably likely to be
determined by the relevant regulatory agency to be prohibited as “predatory.”

(d) PMC shall promptly inform the Cendant Entities in writing of any notices,
inquiries or other communications, written or oral, received by PMC or any
Affiliate thereof with respect to any material legal, administrative, arbitral
or other proceedings, claims, actions or governmental or regulatory
investigations or findings with respect to Mortgage Loans originated, closed and
funded by PMC or any Affiliate thereof or any action or omission of PMC or any
of its Affiliates in connection therewith.

Section 8.11 Customer Fees and Charges.

(a) At the closing of any Mortgage Loan and at such other times as may be
customary, the closing agent may collect from the Franchisee Customer and
forward to PMC or an Affiliate thereof the Customer Fees and Charges for such
Mortgage Loan.

 

31



--------------------------------------------------------------------------------

(b) The amount, payor and payee of any Customer Fees and Charges shall be
described in the Mortgage Loan Disclosures in accordance with the Mortgage
Lending Laws. PMC shall retain and distribute the Customer Fees and Charges to
third parties, including settlement service providers, in accordance with
applicable law, this Agreement and the arrangements governing such
relationships. PMC covenants and agrees that the payment of Customer Fees and
Charges to third parties shall be made in a timely manner and in accordance with
payment terms governing such relationships.

Section 8.12 Surveys.

With respect to all closed Mortgage Loans, PMC shall conduct a survey of the
related Franchisee Customer contemporaneously with the closing (the “Franchisee
Customer Survey”) and a survey of the Brand Franchisee that referred such
Franchisee Customer (the “Franchisee Referral Survey” and, together with the
Franchisee Customer Survey, the “Franchisee Surveys”) for the purpose of
assessing overall satisfaction levels relating to PMC’s performance as loan
originator. PMC shall administer such Surveys and shall provide the results of
the Franchisee Surveys to Cendant Real Estate on a monthly basis.
Schedule 3.16(a) hereto sets forth an example of the content of such Franchisee
Surveys; provided, however, that Cendant Real Estate shall have the right to
amend such Franchisee Surveys from time to time in its sole discretion; provided
further, however, that (i) the Franchisee Referral Survey shall always contain
the question “would you recommend a PMC Loan to another client?” (the
“Franchisee Key Referral Question”), and (iii) the Franchisee Customer Survey
shall always contain the question “Would you recommend PMC to a friend/another
person?” (the “Franchisee Key Customer Question”). Cendant Real Estate shall
(A) have the right to review and audit all Franchisee Survey responses at any
time, and (B) have the right, but not the obligation, to disseminate such
Surveys once annually at its option.

Section 8.13 MSA Payments.

The Parties hereby agree and acknowledge that all payments under the MSA payable
to any Brand (as defined in the MSA) shall be the sole responsibility of PMC and
its Affiliates (other than the Company), and neither the Cendant Entities nor
their Affiliates, nor the Company, shall be responsible for making any such
payment.

ARTICLE IX

FUTURE CENDANT REAL ESTATE BROKERAGE ACQUISITIONS

Section 9.1 Subsequent Small Corps.

(a) In the event that, during the term of this Agreement, Cendant Real Estate,
or any Affiliate of Cendant Real Estate, notifies (a “Small Corp Notification”)
PMC and the Company of its intent to acquire, or enter into an agreement to
acquire, directly or indirectly, any Person that owns or conducts a residential
real estate brokerage

 

32



--------------------------------------------------------------------------------

business and in connection therewith also owns or conducts, directly or
indirectly, a mortgage loan origination business (any such Person, a “Qualifying
Target”), then promptly thereafter Cendant Real Estate, PMC and the Company
shall work together to formulate a plan for the sale by Cendant Real Estate or
such Person (such seller, the “Cendant Real Estate Seller”) of such mortgage
loan origination business (or the stock or other equity of an entity directly or
indirectly conducting such business, as determined by Cendant Real Estate in its
sole discretion) (the “Qualifying Target Mortgage Business”) to the Company, and
Cendant Real Estate, the Cendant Real Estate Seller and PMC shall use their
reasonable best efforts to complete such sale as promptly as practicable
thereafter. Cendant Real Estate shall use reasonable best efforts to provide PMC
and the Company an adequate opportunity to conduct due diligence with respect to
the Qualifying Target Mortgage Business. Cendant Real Estate, the Company and
PMC shall cooperate with and assist each other in obtaining all consents and
approvals of, making all filings and registrations with and providing all
notices to, such Governmental Entities or third parties as shall be necessary or
advisable to consummate such sale. At the time agreed upon for the closing of
such sale, the Company shall pay to the Cendant Real Estate Seller, by wire
transfer of immediately available funds, in consideration for the Qualifying
Target Mortgage Business to be acquired, a purchase price (the “Purchase Price”)
calculated as follows (with each of the PHH Member and the Cendant Member
contributing to the Company cash in an amount equal to its ratable share of the
Purchase Price based on their respective percentage ownership interests in the
Company):

(i) If the purchase price paid by Cendant to acquire the Qualifying Target
represents a multiple (a “Qualifying Target EBITDA Multiple”) of such Qualifying
Target’s trailing 12-months’ EBITDA of *CONFIDENTIAL or less, then the Purchase
Price shall be equal to the product of (A) such Qualifying Target EBITDA
Multiple and (B) such Qualifying Target Mortgage Business’ trailing 12-months
EBITDA, adjusted to remove all refinance originations in excess of
*CONFIDENTIAL% of the Qualifying Target Mortgage Business’ total originations
for such trailing twelve months;

(ii) If the Qualifying Target EBITDA Multiple is more than *CONFIDENTIAL, then
Cendant Real Estate and PMC shall negotiate in good faith to agree upon the
Purchase Price, provided that in no event shall the Purchase Price be less than
the product of (A) *CONFIDENTIAL and (B) such Qualifying Target Mortgage
Business’ trailing 12-months EBITDA, adjusted to remove all refinance
originations in excess of *CONFIDENTIAL% of the Qualifying Target Mortgage
Business’ total originations for such trailing twelve months;

(iii) If the total purchase price of a Qualifying Target is $*CONFIDENTIAL (to
be increased annually by the percentage increase in the National Consumer Price
Index) or greater, then the Purchase Price shall be equal to the product of
(A) such Qualifying Target Mortgage Business’ trailing 12-months EBITDA,
adjusted to remove all refinance originations in excess of *CONFIDENTIAL% of the
Qualifying Target Mortgage

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

33



--------------------------------------------------------------------------------

Business’ total originations for such trailing twelve months and (B) either
(1) the Qualifying Target EBITDA Multiple paid by Cendant if such multiple is
less than *CONFIDENTIAL, or (2) *CONFIDENTIAL if the Qualifying Target EBITDA
Multiple paid by Cendant is *CONFIDENTIAL or greater.

(b) If, within thirty (30) days after Cendant Real Estate or any Affiliate of
Cendant Real Estate delivers to PMC and the Company a Small Corp Notification,
PMC and the Company have not completed their due diligence and Cendant Real
Estate, PMC and the Company have not agreed upon the amount to be paid by the
Company to the Cendant Real Estate Seller, then (i) Cendant Real Estate shall
have the option to either (A) sell (or cause to be sold) such mortgage loan
origination business to a third party; provided, however, that if the price to
be paid by the third party in such sale is less than *CONFIDENTIAL of the
Purchase Price for such Qualifying Target Mortgage Business determined pursuant
to Section 9.1(a), or, if no formula is applicable, the price offered by Cendant
Real Estate to the Company, then the Company shall have a right of first refusal
with respect to such sale at the purchase price offered to the third party (in
which case Cendant Real Estate shall offer such Qualifying Target Mortgage
Business to the Company for a period of 15 days, during which period the Company
shall have the option to accept the sale of such Qualifying Target Mortgage
Business on all terms, including price, of such third party sale; provided that
if the Company fails to accept all such sale terms pursuant to a binding
agreement with Cendant Real Estate within such 15 day period, then the sale to
the third party may proceed as planned), or (B) continue to own and operate such
mortgage loan origination business and (ii) in either case, the exclusivity
provisions of Section 2.1 hereof shall, at the option of the Cendant Entities,
terminate with respect to each county in which the Qualifying Target Mortgage
Business conducts business (except that exclusivity shall not terminate with
respect to any county where the total amount of originations by the Qualifying
Target Mortgage Business for the trailing 12-months were less than *CONFIDENTIAL
(to be increased annually by the percentage increase in the National Consumer
Price Index)).

(c) If Cendant Real Estate, PMC and the Company agree upon the amount to be paid
in connection with, and execute an agreement for, the sale of a Qualifying
Target Mortgage Business to the Company within the 30-day period set forth
above, then the Company shall pay to the Cendant Real Estate Seller an amount
equal to 25% of the Purchase Price agreed to by the Parties if such sale is not
consummated in the time frame reasonably requested by Cendant Real Estate
(unless such delay is due to the failure to obtain a required regulatory
approval, which approval has been diligently pursued by the Company, or due to
acts or omissions on the part of Cendant or any of its Affiliates or any of
their respective officers, directors or advisors). Such payment shall be made
not later than the 30 th day following the date on which such acquisition was
scheduled to close and, if made on any day other than the scheduled closing
date, shall include interest through the date of payment. If such payment is not
made by the Company within such 30-day period, the exclusivity provisions of
Section 2.1 shall, at the option of the Cendant Entities, terminate with respect
to each county in which the Qualifying Target conducts business (except that
exclusivity shall not terminate with respect to any county where the total
amount of originations by the Qualifying Target Mortgage Business for the
trailing 12-months were less than *CONFIDENTIAL (to be increased annually by the
percentage increase in the National Consumer Price Index)).

 

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

34



--------------------------------------------------------------------------------

(d) No term or provision contained in this Section 9.1 or elsewhere in this
Agreement shall be deemed to restrict the ability of Cendant Real Estate or any
of its Subsidiaries to acquire any Person that owns or conducts a residential
real estate brokerage business and in connection therewith also owns or conducts
a mortgage loan origination business, provided that such acquisition is
completed pursuant to the terms of this Section 9.1.

(e) Notwithstanding anything to the contrary contained in this Agreement, the
Parties shall use their reasonable best efforts to structure a sale by the
Cendant Real Estate Seller to the Company of the Qualifying Target Mortgage
Business on a tax efficient basis to Cendant Real Estate and its Affiliates
(including Cendant), including, without limitation, by (x) causing the Cendant
Real Estate Seller to contribute a portion of the Qualifying Target Mortgage
Business (equal to the Cendant Member’s percentage ownership interest in the
Company) to the Company in a transaction intended to qualify as a tax-free
contribution under section 721 of the Internal Revenue Code of 1986, as amended
and (y) by causing the Cendant Real Estate Seller to sell to the PHH Member the
remaining portion of the Qualifying Target Mortgage Business (equal to the PHH
Member’s percentage ownership interest in the Company) for an amount equal to
the PHH Member’s ratable share of the Purchase Price based on its percentage
ownership interest in the Company, followed by the contribution by the PHH
Member of such purchased portion of the Qualifying Target Mortgage Business to
the Company; provided, however, that nothing contained in this section 9.1(e)
shall require the PHH Member to contribute to the Company or pay to Cendant Real
Estate or the Cendant Real Estate Seller in respect of the Qualifying Target
Mortgage Business an amount in excess of the PHH Member’s ratable share of the
Purchase Price based on its percentage ownership interest in the Company.

ARTICLE X

NON-COMPETITION

Section 10.1 PHH Non-Compete.

(a) Without the express prior written consent of the Cendant Entities, neither
PHH nor any Affiliate of PHH shall, within the United States of America,
directly or indirectly:

(i) engage in the Settlement Services business (or provide any services or
products which as of the date of this Agreement are otherwise provided and/or
offered by CSSG),

(ii) engage in the residential real estate brokerage business, commercial real
estate brokerage business, or corporate relocation services business, or become
or operate as a broker, owner or franchisor in any such business, or otherwise,
directly or

 

35



--------------------------------------------------------------------------------

indirectly, assist or facilitate the purchase or sale of residential or
commercial real estate other than through (x) the origination and servicing of
Mortgage Loans, or (y) the conduct of the business of STARS substantially as
currently conducted, or

(iii) engage in any other business which as of the date of this Agreement is
conducted by the Cendant Real Estate Services Division; provided that, to the
extent that Cendant Real Estate Services expands into new businesses from and
after the date of this Agreement and at the time of such expansion PHH or any of
its Affiliates is currently engaged in the same business, nothing herein shall
be deemed to prohibit PHH or any such Affiliate from continuing to conduct such
business thereafter. Notwithstanding the foregoing, (1) PHH may obtain real
estate brokerage licenses solely to the extent necessary to engage in, and
solely for the purpose of engaging in, referral business with a Cendant
Affiliate via the Cendant Mobility Broker Network and (2) nothing contained
herein shall prohibit PHH from acquiring, directly or indirectly, any company
that engages in a business as described in (i), (ii) or (iii) above if the
revenue derived from such business for the last four full calendar quarters
preceding such acquisition equals less than the greater of $1 million or 1% of
such acquired company’s total consolidated revenue for such last four full
calendar quarters.

(b) In the event that, at any time after the date of this Agreement and prior to
the expiration of the covenant set forth in Section 10.1(a), any Person shall,
directly or indirectly, acquire PHH or any of its significant subsidiaries (as
defined under Regulation S-X of the Securities and Exchange Commission),
including but not limited to by way of merger, consolidation, share exchange,
asset acquisition or similar transaction (including a merger of PHH or such
subsidiary with another Person where the common stockholders of PHH or such
subsidiary immediately prior to such merger do not own more than two-thirds of
the common stock of the surviving entity in such merger or the Controlling
Person thereof), then (i) the acquiring Person, (ii) any Controlling Person
thereof, and (iii) all Persons that are Affiliates of such acquiring Person or
any such Controlling Person immediately prior to completion of such acquisition
shall be bound by the covenant contained in Section 10.1(a) from and after the
completion of such acquisition.

(c) PHH shall not, and shall cause its Subsidiaries not to, without the consent
of the Cendant Entities, sell directly or indirectly, any Mortgage Loans or
mortgage servicing rights to any Cendant Competitor; provided, however, that
with respect to any agreement in effect as of the date of this Agreement with a
Cendant Competitor, the PHH Member shall use its reasonable best efforts to
cause such agreement to be terminated prior to October 1, 2005 if such agreement
would violate the provisions of this Section 10.1(c), but only as long as such
termination can be accomplished without the payment of a significant economic
penalty. A “Cendant Competitor” is any entity that is, or directly or indirectly
is affiliated with or controls, one of the twenty (20) largest residential real
estate brokerage firms in the United States or one of the ten largest
residential real estate brokerage franchisors in the United States.

 

36



--------------------------------------------------------------------------------

(d) PHH acknowledges that the restrictions and agreements contained in this
Section 10.1 are reasonable and necessary to protect the legitimate interests of
the Cendant Entities, and that any violation of this Section 10.1 will cause
substantial and irreparable injury to the Cendant Entities that would not be
quantifiable and for which no adequate remedy would exist at law and agrees that
injunctive relief, in addition to all other remedies, shall be available
therefor.

(e) The covenants contained in this Section 10.1 shall survive for (i) two
(2) years following the termination of this Agreement as a result of an SRA
Termination Event described in Sections 12.2(a)(i) and (ii), and (ii) one
(1) year following a termination of this Agreement as a result of any other SRA
Termination Event; provided, however, that in the case of a termination of this
Agreement as a result of an SRA Termination Event described in
Section 12.2(a)(iv) or (v), the covenants contained in subparagraph (a)(i) of
this Section 10.1 shall not survive termination of this Agreement.

Section 10.2 No Mortgage Loan Solicitation by PHH. PHH shall not, and shall
cause its Affiliates not to, knowingly solicit any Cendant Customers for
Mortgage Loans, except through the Company and as provided for in this Agreement
and the Operating Agreement; provided, however, that PMC and its Affiliates may
market Mortgage Loans to affinity groups and other groups so long as the
information has not been obtained by PMC or its Affiliates from information
provided through Cendant Real Estate and its Subsidiaries, the Company or any of
their respective customers.

Section 10.3 Cendant Participation.

(a) Neither PHH nor any of its Subsidiaries shall directly solicit any Customer
or any Cendant Customer to purchase any product or service, unless an
appropriate, mutually agreed upon participation in such transaction by the
Cendant Member or by an Affiliate thereof is structured; provided, however, that
nothing herein shall prohibit PHH or any of its Subsidiaries from conducting
general advertising campaigns through print or other media so long as such
campaigns are not directed specifically at such individual Customers or Cendant
Customers and do not involve any direct marketing such as mailings, telephone
calls, faxes or e-mails or other direct electronic communications.

(b) PHH shall, and shall cause its Subsidiaries to, use commercially reasonable
efforts to direct to the Company any Mortgage Loan origination opportunity where
such Mortgage Loan refinances or replaces a Mortgage Loan originated by the
Company and where such Mortgage Loan results from a general solicitation of the
type permitted by Section 10.3(a) above.

(c) Notwithstanding the foregoing, none of the restrictions on cross-selling or
refinancing set forth above in this Section 10.3 shall apply to PHH, the Company
or any of their Subsidiaries with respect to Mortgage Loans that have been sold
by PHH or one of its Subsidiaries on a servicing-released basis.

 

37



--------------------------------------------------------------------------------

(d) For a period of one (1) year following the effective date of any termination
of the Company pursuant to Article VIII of the Operating Agreement, the Party
relinquishing its interest in the Company in connection with such termination
shall not, and shall cause its Affiliates not to, directly or indirectly,
solicit for employment any of the employees of the Company or any of its
Subsidiaries; provided, however, that nothing herein shall prohibit (i) a
general solicitation or advertisement through print or other media not targeted
directly or specifically at the Company or any of its Subsidiaries or any of
their employees, or (ii) the relinquishing party from hiring or considering for
hire any employee of the Company or any of its Subsidiaries if contact was
initiated by such employee independently and not pursuant to any solicitation or
communication by the relinquishing party in violation of this Section 10.3(d).

ARTICLE XI

TERMINATION ASSISTANCE

Section 11.1 Termination Assistance Services.

(a) Termination Assistance Services. Upon the consummation of a PHH Sale, a Two
Year PHH Sale or a Non-Renewal PHH Sale, PMC shall for a period of one (1) year
following the termination date (the “Termination Assistance Period”), upon the
Cendant Member’s request and at the Cendant Member’s expense, continue to
provide to the Company all such transition and other services as shall be
reasonably necessary to facilitate an orderly transition of the business and
operations of the Company to the Cendant Designated Buyer (“Termination
Assistance Services”). In providing Termination Assistance Services, PMC shall
provide such reasonable cooperation and technical assistance as required to
facilitate the transfer of the management of the Company to a Cendant Designated
Buyer. The rights of the Cendant Member under this Article XI shall be without
prejudice to the Parties’ rights to pursue legal remedies for breach of this
Agreement, either for breaches prior to termination or during the period this
Agreement continues to be in force post-termination. Termination Assistance
Services shall be provided for a fee calculated based on then-current fair value
for such services, and PMC shall use commercially reasonable best efforts to
perform the Termination Assistant Services at the same service levels as such
services were provided prior to termination.

(b) Additional Services. From time to time during the Termination Assistance
Period, the Cendant Member may find it desirable to request, in addition to the
Termination Assistance Services, additional services to be made available to the
Company by PMC (the “Additional Services”). In the event that the Cendant Member
makes a written request that PMC provide Additional Services and PMC agrees to
provide such Additional Services, PMC and the Cendant Member shall negotiate in
good faith to agree upon, among other things, (a) the time period during which
the Additional Services shall be provided, (b) a description of the Additional
Services, and (c)

 

38



--------------------------------------------------------------------------------

and the estimated charge for the Additional Services. PMC’s obligations with
respect to providing any such Additional Services shall become effective only
upon an agreement with respect thereto being duly executed and delivered by each
of PMC and the Cendant Member.

(c) Obligations as to Additional Services. PMC agrees to enter into discussions
with the Cendant Member to provide any Additional Services that (i) the Company
is unable to obtain from a third party provider, (ii) are directly dependent
upon or inextricably intertwined with the Termination Assistance Services or
(iii) were inadvertently and unintentionally omitted from the list of
Termination Assistance Services; provided, however, that PMC shall not be
obligated to provide such Additional Services if, following good-faith
negotiation, PMC and the Cendant Member are unable to reach agreement on such
terms.

(d) Standard of Service. PMC agrees that in providing (or causing others to
provide) the Termination Assistance Services under this Agreement, it shall (and
shall cause each Affiliate or advisor and, to the extent practicable, any or
other third-party service provider to): (i) conduct itself in accordance with
(A) standards of quality consistent with the standards applied by PMC as of the
date of the beginning of the Termination Assistance Period with respect to the
specific matters in question, and (B) standards of quality consistent with those
applied by PMC hereafter with respect to the specific matters in question in its
own business; (ii) comply with all laws, regulations and orders applicable to
the conduct of the activities contemplated hereby in all material respects;
(iii) comply in all material respects with any applicable standards, procedures,
policies, operating guidelines, practices and instructions mutually agreed upon
with respect to the relevant Termination Assistance Services; and (iv) comply in
all material respects with any commercially reasonable standards, procedures,
policies, operating guidelines, practices and instructions imposed by
third-parties in connection with the Termination Assistance Services.
Notwithstanding the foregoing, it shall not be deemed to be a breach of this
Agreement if PMC fails to meet the standards required under this Section 11.1
because of the failure of the Cendant Member to cooperate with PHH or any of its
Subsidiaries as may be required under this Agreement.

(i) In addition to the provisions of Section 11.1, if the Cendant Member desires
a higher quality of Termination Assistance Services than PMC is otherwise
obligated to provide pursuant to Section 11.1 or any of the other provisions of
this Agreement, the Cendant Member will be entitled to receive such higher level
of quality after giving no less than 30 days’ prior written notice to PMC if
(i) the Cendant Member agrees to pay for all additional actual costs associated
with such increased level and (ii) in the sole judgment of PMC, such increased
level does not impose an additional burden on PMC.

(ii) PMC shall promptly notify the Cendant Member of any event or circumstance
of which PMC or any of its representatives has knowledge that would or would be
reasonably likely to cause a disruption in the Termination Assistance Services.

 

39



--------------------------------------------------------------------------------

(e) Supervision and Compensation. PMC shall select, employ, pay, supervise,
direct and discharge all the personnel providing Termination Assistance Services
under this Article XI. PMC shall be solely responsible for the payment of all
benefits and any other direct and indirect compensation for PMC personnel
assigned to perform services under this Article XI, as well as such personnel’s
worker’s compensation insurance, employment taxes, and other employer
liabilities relating to such personnel as required by law. PMC shall be an
independent contractor in connection with the performance of Termination
Assistance Services hereunder and the employees performing Termination
Assistance Services in connection herewith shall not be deemed to be employees
of the Cendant Member or any affiliate thereof.

(f) Staffing of Personnel. PMC shall be solely responsible for assigning
personnel to perform the Termination Assistance Services, which personnel will
be instructed by PMC to perform the Termination Assistance Services in a timely,
efficient and workmanlike manner.

Section 11.2 Development of Transition Plan. If and to the extent requested by
the Cendant Member, whether prior to, upon, or following any termination of this
Agreement, PMC shall reasonably assist the Cendant Member in developing a plan
which shall specify the tasks to be performed by PMC in connection with the
Termination Assistance Services and the schedule for the performance of such
tasks. The transition plan shall include descriptions of the Termination
Assistant Services, service levels, fees, documentation and access requirements
that will promote an orderly transition of such services.

Section 11.3 Post-Termination Assistance. For a period of six (6) months
following the Termination Assistance Period, PMC shall: (i) answer all
reasonable and pertinent verbal or written questions from the Cendant Member or
the Cendant Designated Buyer regarding the Termination Assistance Services on an
“as needed” basis and (ii) deliver to the Cendant Member any remaining
Company-owned reports and documentation still in PMC’s possession.

ARTICLE XII

TERM AND TERMINATION

Section 12.1 Term. The term of this Agreement shall be coextensive with the term
of the Operating Agreement, subject to termination as set forth in Section 12.2
below.

Section 12.2 SRA Termination Event.

(a) For purposes of this Agreement, an “SRA Termination Event” means the
consummation of (i) a Cendant Put, (ii) a PHH Sale, (iii) a Purchase Right
transaction, (iv) a Two Year Put, (v) a Two Year PHH Sale, (vi) a Special
Termination Put, (vii) a Non-Renewal Put, (viii) a Non-Renewal PHH Sale, or
(ix) the dissolution of the Company pursuant to Article IX of the Operating
Agreement.

 

40



--------------------------------------------------------------------------------

(b) Upon the occurrence of an SRA Termination Event, this Agreement shall
automatically expire and terminate, provided that:

(i) The obligations of PHH and its Affiliates pursuant to Article VII hereof
shall survive the termination of this Agreement to the extent required by law.

(ii) The obligations of PHH and its Affiliates under Section 10.1 of this
Agreement shall survive the termination of this Agreement as set forth in
Section 10.1(e).

(iii) The respective obligations of each Party under the provisions of
Article XI, Article XII and Article XIII hereof shall survive the termination of
this Agreement.

(c) Notwithstanding anything to the contrary contained herein, immediately
following the consummation of a Cendant Put, a Two Year Put, a Purchase Right
transaction, a Special Termination Put or a Non-Renewal Put, the Company and its
Subsidiaries shall continue to process, close, fund and sell all Pipeline Loans
in a manner consistent with the terms of this Agreement and the Operating
Agreement. For purposes of this paragraph (c), “Pipeline Loans” shall mean all
potential Mortgage Loans which are in one of various stages of loan origination,
approval and processing at the Company or one of its Subsidiaries, but which, as
of the time of consummation of a Cendant Put, a Two Year Put, a Purchase Right
transaction, a Special Termination Put or a Non-Renewal Put, shall not have
closed and funded.

ARTICLE XIII

MISCELLANEOUS PROVISIONS

Section 13.1 PHH Guarantee.

(a) Each of PHH and PMC irrevocably, absolutely and unconditionally guarantees
(the “Guarantee”) each and every representation, warranty, covenant, agreement
and other obligation of its Subsidiaries and Affiliates (including the PHH
Member but excluding the Company and any Subsidiaries of the Company) and/or any
of their respective permitted assigns (collectively, the “PHH Affiliates”) set
forth in, and the full and timely performance of their respective obligations
under the provisions of, this Agreement and each of the other Transaction
Documents. This is a guarantee of payment and performance, and not of
collection, and each of PHH and PMC acknowledges and agrees that this Guarantee
is full and unconditional, and no discharge, release or extinguishment of any of
the PHH Affiliates’ liabilities (other than in accordance with the terms of this
Agreement), whether by decree in any insolvency, bankruptcy, reorganization or
other similar proceeding or otherwise, and no change in the corporate existence,
structure or ownership of any of the parties hereto or any of their Affiliates,
and no assignment, pledge or other transfer (whether voluntary, involuntary or
by operation of law) of any of the rights, interests or obligations of the
parties hereto under this Agreement or the other Transaction Documents, shall
affect the continuing validity and enforceability of this Guarantee, as well as
any provision requiring or contemplating performance by PHH.

 

41



--------------------------------------------------------------------------------

(b) Each of PHH and PMC hereby waives, for the benefit of the Cendant Entities,
(i) any right to require the Cendant Entities, as a condition of payment or
performance by either PHH or PMC, to proceed against any of the PHH Affiliates
or pursue any other remedy whatsoever and (ii) to the fullest extent permitted
by law, any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate either PHH or PMC or sureties, except
to the extent that any such defense is available to the appropriate PHH
Affiliates.

(c) Without limiting in any way the foregoing Guarantee, each of PHH and PMC
covenants and agrees to take all actions to enable the PHH Affiliates to adhere
to each provision of this Agreement and the other Transaction Documents which
requires an act or omission on the part of PHH or PMC or any of their
Subsidiaries to enable the PHH Affiliates to comply with their obligations under
this Agreement.

(d) Each of PHH and PMC understands that the Cendant Entities are relying on
this Guarantee in entering into this Agreement and the other Transaction
Documents and may, to the extent PHH or PMC is not a party to any such other
Transaction Document, enforce this Guarantee as if each of PHH and PMC were a
party thereto.

Section 13.2 Notice of Certain Events. Each Party shall promptly notify the
others of (i) any event or condition that would cause any of the representations
or warranties of such party contained herein no longer to be complete and
accurate, and (ii) any failure on the part of such Party to comply with any of
its covenants or agreements contained herein.

Section 13.3 Indemnification.

(a) PHH Indemnification. Except as otherwise provided by the terms of this
Agreement, each of the PHH Entities, jointly and severally (each, a “PHH
Indemnitor”) agrees to indemnify, defend and hold harmless each of the Cendant
Entities and their respective officers, directors, employees, agents, attorneys,
members and shareholders (collectively called the “Cendant Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including reasonable attorneys’ fees and disbursements in
connection with any investigative, administrative or judicial proceeding)
(“Losses”) imposed on, incurred by or asserted against any such Cendant
Indemnitee, whether brought under common law or in equity, or in contract, tort
or otherwise, caused by, arising from or connected with (i) any
misrepresentation or the breach in any material respect by the PHH Indemnitor of
any term, condition, representation, obligation or warranty of the PHH
Indemnitor set forth in this Agreement or in any schedule, exhibit, or
certificate furnished by the PHH Indemnitor pursuant to this Agreement; or
(ii) the negligence or willful misconduct of the PHH Indemnitor.

 

42



--------------------------------------------------------------------------------

(b) Cendant Indemnification. Except as otherwise provided by the terms of this
Agreement, each of the Cendant Entities, jointly and severally (each, a “Cendant
Indemnitor”) agrees to indemnify, defend and hold harmless each of the PHH
Entities and the respective officers, directors, employees, agents, attorneys,
members and shareholders (collectively called the “PHH Indemnitees”) from and
against any and all Losses imposed on, incurred by or asserted against such PHH
Indemnitees, whether brought under common law or in equity, or in contract, tort
or otherwise, caused by, arising from or connected with (i) any
misrepresentation or the breach in any material respect by the Cendant
Indemnitor of any term, condition, representation, obligation or warranty of the
Cendant Indemnitor set forth in this Agreement or in any schedule, exhibit, or
certificate furnished by the Cendant Indemnitor pursuant to this Agreement; or
(ii) the negligence or willful misconduct of the Cendant Indemnitor.

(c) Indemnification of the Company. PMC shall indemnify and hold the Company
harmless from and against the following Losses incurred or sustained by the
Company:

(i) any amounts paid by the Company to Cendant Real Estate pursuant to
Section 9.1(c) hereof, and

(ii) any interest paid by the Company pursuant to Section 8.1(d) of the
Operating Agreement.

Section 13.4 Lawful Conduct; Severability; Release. The Parties hereto shall not
perform, or be expected to perform, any act hereunder that is, or is reasonably
believed to be, in violation of any applicable state or federal rule or
regulation. If any provision of this Agreement is now or later in violation of
any local, state or federal law, then such provision shall be considered null
and void for purposes of this Agreement with all other provisions remaining in
full force and effect. Each Party expressly releases each other Party from any
liability in the event any such Party cannot fulfill any obligation hereunder
due to any prohibition under local, state or federal laws pertaining to such
obligation; provided, however, that nothing herein shall relieve or release any
Party hereto from any liability or obligation under the Operating Agreement.

Section 13.5 Confidential Treatment. Each Party and its respective Affiliates
shall request confidential treatment for this Agreement and all Transaction
Documents (or appropriate provisions of this Agreement, where applicable) by all
applicable regulatory bodies, including, without limitation, the Securities and
Exchange Commission, when making any regulatory filings, registrations or
notifications, to the extent such request may be made in good faith.

Section 13.6 Expenses. Except as otherwise specified in this Agreement, all
costs, fees and expenses incurred in connection with the performance of any and
all obligations pursuant to this Agreement shall be paid by the Party incurring
such costs, fees and expenses.

 

43



--------------------------------------------------------------------------------

Section 13.7 Confidentiality and No Personal Solicitation. Each Party
understands that certain information which it has been furnished and will be
furnished in connection with this Agreement, including, but not limited to
information concerning business procedures or prices, policies or plans of the
other Party or any of its Affiliates, is confidential and proprietary, and each
Party agrees that it will maintain the confidentiality of such information and
will not disclose it to others or use it except in connection with the proposed
transactions contemplated by this Agreement, without the prior written consent
of the Party furnishing such information. Information which is generally known
in the industry concerning a Party or among such Party’s creditors generally or
which has been disclosed to the other Party by third parties who have a right to
do so shall not be deemed confidential or proprietary information for these
purposes. If PHH, any of its Affiliates or any officer, director, employee or
agent of any of the foregoing is at any time requested or required to disclose
any information supplied to it by or on behalf of a Cendant Entity or an
Affiliate thereof in connection with the transactions contemplated hereby, PHH
agrees to provide the Cendant Entities with prompt notice of such request(s) so
that the Cendant Entities may seek an appropriate protective order and/or waive
PHH’s compliance with the terms of this Section 13.7. If the Cendant Entities,
any of their Affiliates or any officer, director, employee or agent of any of
the foregoing is at any time requested or required to disclose any information
supplied to it by or on behalf of PHH or an Affiliate thereof in connection with
the transactions contemplated hereby, the Cendant Entities agree to provide PHH
with prompt notice of such request(s) so that PHH may seek an appropriate
protective order and/or waive the Cendant Entities’ compliance with the terms of
this Section 13.7. Notwithstanding the terms of this Section 13.7, if, in the
absence of a protective order or the receipt of a waiver hereunder, any Party is
nonetheless, in the opinion of its counsel, compelled to disclose information
concerning the other Party to any tribunal or else stand liable for contempt or
suffer other censure or penalty, such Party may disclose such information to
such tribunal without liability hereunder. Upon termination of this Agreement,
each Party agrees to promptly return to the other all confidential materials,
and all copies thereof, which have been furnished to it in connection with the
transactions contemplated hereby.

Section 13.8 Entire Agreement. This Agreement and the other Transaction
Documents, as defined in Section 1.1 of the Operating Agreement, constitute the
entire agreement among the Parties hereto and contains all of the agreements
among such Parties with respect to the subject matter hereof and thereof. This
Agreement and the other Transaction Documents supersede any and all other
agreements, either oral or written, between such Parties with respect to the
subject matter hereof and thereof.

Section 13.9 Amendment. Except as expressly provided herein, this Agreement may
be amended only by a written agreement executed by all the Parties. Following
such amendment, the Agreement, as amended, shall be binding upon all Parties.
Notwithstanding the foregoing, in the event that Cendant Real Estate transfers
all or part of its interest in Cendant Mobility or NRT, and in connection
therewith the Cendant Member transfers a portion of its Interest in the Company,
the Person acquiring such portion of the Cendant Member’s Interest shall become
a party to this Agreement and shall have all of the same rights and shall be
subject to all of the same obligations with respect to the business acquired
from Cendant Real Estate as Cendant Real Estate has hereunder, and the Parties
shall execute an amendment to this Agreement to reflect the same.

 

44



--------------------------------------------------------------------------------

Section 13.10 Binding Effect. This Agreement will be binding upon and shall
inure to the benefit of the Parties and their respective successors and assigns;
provided, however, that in the event that any Person acquires Cendant Real
Estate, this Agreement will continue to be binding upon Cendant Real Estate but
shall not be binding upon such acquiring Person or any Person that was an
Affiliate of such acquiring Person immediately prior to such acquisition. In the
event that Cendant Real Estate sells, transfers or otherwise disposes of NRT
substantially as an entirety (whether by merger, sale of stock, sale of assets
or otherwise), Cendant Real Estate shall make proper provision so that NRT and
the Person acquiring or succeeding to NRT shall acknowledge and agree in writing
that NRT shall assume all rights and obligations of Cendant Real Estate under
this Agreement solely as they relate to the business of NRT; provided, however,
that this Agreement shall not be binding upon any real estate or other business
already owned and operated by such acquiring Person or any Person that was an
Affiliate of such acquiring Person immediately prior to the completion of such
acquisition.

Section 13.11 Negotiation and Mediation.

(a) Negotiation. In the event of any dispute, controversy or claim arising out
of or relating to this Agreement or the breach, termination or validity thereof,
or the transactions contemplated hereby (a “Dispute”), upon the written notice
of any Party hereto, the Parties shall attempt in good faith to negotiate a
resolution of the Dispute. If the Parties are unable for any reason to resolve a
Dispute within 30 days after the receipt of such notice, the Dispute shall be
submitted to mediation in accordance with Section 13.11(b) hereof.

(b) Mediation. Any Dispute not resolved pursuant to Section 13.11(a) hereof
shall, at the request (the “Mediation Request”) of any Party (the “Disputing
Party”), be submitted to mediation in accordance with the then-prevailing
Commercial Mediation Rules of the American Arbitration Association, as modified
herein (the “Rules”). The mediation shall be held in New York, New York. The
Parties shall have twenty (20) days from receipt by a Party of a Mediation
Request to agree on a mediator. If no mediator has been agreed upon by the
Parties within twenty (20) days of receipt by a Party (or Parties) of a
Mediation Request, then any Party may request (on written notice to the other
Party or Parties), that the American Arbitration Association appoint a mediator
in accordance with the Rules. All mediation pursuant to this Section 13.11(b)
shall be confidential and shall be treated as compromise and settlement
negotiations, and no oral or documentary representations made by the Parties
during such mediation shall be admissible for any purpose in any subsequent
proceedings. No Party shall disclose or permit the disclosure of any information
about the evidence adduced or the documents produced by another Party in the
mediation proceedings or about the existence, contents or results of the
mediation award without the prior written consent of such other Party except in
the course of a judicial or regulatory proceeding or as may be required by law,
rule or regulation or requested by a governmental authority or securities

 

45



--------------------------------------------------------------------------------

exchange. Before making any disclosure permitted by the preceding sentence, the
Party intending to make such disclosure shall give the other Party a reasonable
opportunity to protect its interests. If the Dispute has not been resolved
within sixty (60) days of the appointment of a mediator, or within ninety
(90) days of receipt by a Party of a Mediation Request in accordance with this
Section 13.11 (whichever occurs sooner) or within such longer period as the
Parties may agree to in writing, then any Party may file an action on the
Dispute in any court having jurisdiction in accordance with Section 13.12
herein.

Section 13.12 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAWS
RULES THEREOF, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. Any legal suit, action or
proceeding against any of the Parties hereto arising out of or relating to this
Agreement shall only be instituted in any federal or state court in New York,
New York, pursuant to Section 5-1402 of the New York General Obligations Law,
and each Party hereby irrevocably submits to the exclusive jurisdiction of any
such court in any such suit, action or proceeding. The Parties hereby agree to
venue in such courts and hereby waive, to the fullest extent permitted by law,
any claim that any such action or proceeding was brought in an inconvenient
forum. Each of the Parties hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim arising out of or relating to this
Agreement.

Section 13.13 Effect of Waiver or Consent. No provision of this Agreement shall
be deemed to have been waived unless such waiver is contained in a written
notice given to the Party claiming such waiver has occurred. A waiver or
consent, express or implied, to or of any breach or default by any Person in the
performance by that Person of its obligations with respect to this Agreement is
not a consent or waiver to or of any other breach or default in the performance
by that Person of the same or any other obligations of that Person with respect
to this Agreement. Failure on the part of a Person to complain of any act of any
Person or to declare any Person in default with respect to this Agreement,
irrespective of how long that failure continues, does not constitute a waiver by
that Person of its rights with respect to that default until the applicable
statute-of-limitations period has run.

Section 13.14 Notices. To be effective, unless otherwise specified in this
Agreement, all notices and demands, consents and other communications under this
Agreement must be in writing and must be given (a) by depositing the same in the
United States mail, postage prepaid, certified or registered, return receipt
requested, (b) by delivering the same in person and receiving a signed receipt
therefore, (c) by sending the same by a nationally recognized overnight delivery
service or (d) by telecopy (promptly confirmed by telephone and followed by
personal or nationally recognized overnight delivery). For purposes of notices,
demands, consents and other communications under this Agreement, the addresses
of the Parties (and their respective counsel, if applicable) shall be as
follows:

If to a Cendant Entity, addressed to:

Cendant Corporation

9 West 57th Street

New York, New York 10021

Facsimile: (212) 413-1922

Attention:   Eric J. Bock,   Executive Vice President-Law   and Corporate
Secretary

 

46



--------------------------------------------------------------------------------

If to a PHH Entity or the Company, addressed to:

PHH Mortgage Corporation

3000 Leadenhall Road

Mail Stop ACC

Mt. Laurel, NJ 08054

Facsimile: (856) 917-0950

Attention:   William F. Brown,   Senior Vice President   and General Counsel

Copies of all notices hereunder shall be delivered to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Facsimile: (212) 735-2000

Attention: Fred B. White III, Esq.

Notices, demands, consents and other communications mailed in accordance with
the foregoing clause (a) shall be deemed to have been given, made and received
three (3) Business Days following the date so mailed. Notices, demands, consents
and other communications given in accordance with the foregoing clauses (b) and
(d) shall be deemed to have been given, made and received when sent on a
Business Day or, if not a Business Day, then the next succeeding Business Day.
Notices, demands, consents and other communications given in accordance with the
foregoing clause (c) shall be deemed to have been given, made and received when
delivered or refused on a Business Day or, if not a Business Day, then the next
succeeding Business Day. Any Party or its assignee may designate a different
address to which notices or demands shall thereafter be directed and such
designation shall be made by written notice given in the manner hereinabove
required, provided, that at all times each Party shall be required to maintain a
notice address in the continental United States.

Section 13.15 No Assignment. Except as specifically provided elsewhere herein,
no Party may assign all or any part of its rights or obligations hereunder
without first obtaining the written consent of the other Party.

 

47



--------------------------------------------------------------------------------

Section 13.16 Benefit of Parties Only. This Agreement is made for the sole
benefit of the Parties hereto and of their respective successors and permitted
assigns. Nothing herein shall create, or be deemed to create, a relationship
between the Parties hereto, or either of them and any third person in the nature
of a third-party beneficiary, equitable lien or fiduciary relationship.

Section 13.17 No Joint Venture; Legal Entity. The Parties hereto agree that the
relationships existing among them are contractual in nature, and that nothing
contained herein or in the other Transaction Documents is intended to create, or
shall be deemed or construed as creating, any legal entity between the Parties
hereto or the Parties thereto other than as specifically set forth in the
Operating Agreement. This Agreement shall not be deemed to create a joint
venture or partnership among the Parties hereto. No Party hereto shall have the
authority or right, or hold itself out as having the authority or right, to
assume, create or undertake any obligation of any kind whatsoever, express of
implied, on behalf of or in the name of any other Party hereto, except as
expressly provided herein or in the Operating Agreement.

Section 13.18 Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed an original but all of which will
constitute one and the same.

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.

 

CENDANT REAL ESTATE SERVICES GROUP, LLC By:  

/s/    Eric J. Bock

Name:   Eric J. Bock Title:   Executive Vice President and Secretary CENDANT
REAL ESTATE SERVICES VENTURE PARTNER, INC. By:  

/s/    Eric J. Bock

Name:   Eric J. Bock Title:   Executive Vice President and Secretary PHH
CORPORATION By:  

/s/    Terence W. Edwards

Name:   Terence W. Edwards Title:   President and Chief Executive Officer
CENDANT MORTGAGE CORPORATION By:  

/s/    Terence W. Edwards

Name:   Terence W. Edwards Title:   President and Chief Executive Officer PHH
HOME LOANS, LLC By:  

/s/    Terence W. Edwards

Name:   Terence W. Edwards Title:   President and Chief Executive Officer

 

49



--------------------------------------------------------------------------------

PHH BROKER PARTNER CORPORATION By:  

/s/    Terence W. Edwards

Name:   Terence W. Edwards Title:   President

 

50



--------------------------------------------------------------------------------

Exhibit A

Cendant Owned Real Estate Offices Tradenames

 

Metro

  

Dba

Atlanta    Coldwell Banker Residential Brokerage

Baltimore/DE/DC

  

Coldwell Banker Residential Brokerage

New England (ME, NH, MA, RI)

  

Coldwell Banker Residential Brokerage

Northern California

  

Coldwell Banker Residential Brokerage

Southern California

  

Coldwell Banker Residential Brokerage

Chicago IL/Milwaukee WI

  

Coldwell Banker Residential Brokerage

Columbus, OH

  

Coldwell Banker King Thompson

Cincinnati, OH

  

Coldwell Banker Burnet

Dallas, Ft. Worth, TX

  

Coldwell Banker Residential Brokerage

Denver, CO

  

Coldwell Banker Residential Brokerage

Florida

  

Coldwell Banker Residential Real Estate

Harrisburg, PA

  

Jack Gaughen Realtor ERA

Long Island, NY

  

Coldwell Banker Residential Brokerage

Minnesota

  

Coldwell Banker Burnet

New Jersey - Burgdorff

  

Burgdorff Realtors ERA

New Jersey - CB

  

Coldwell Banker Residential Brokerage

New York

  

The Corcoran Group

  

CitiHabitats

Pittsburgh, PA

  

Coldwell Banker Real Estate

Salt Lake City, UT

  

Coldwell Banker Residential Brokerage

St.Louis, MO

  

Coldwell Banker Gundaker



--------------------------------------------------------------------------------

Westchester, NY/CT

  

Coldwell Banker Residential Brokerage

Sunshine

  

The Sunshine Group

SIR

  

Sotheby’s International Realty

Condo Store

  

Coldwell Banker The Condo Store

CB Commercial

  

Coldwell Banker Commercial NRT

 

2



--------------------------------------------------------------------------------

Exhibit B

Cendant Real Estate Franchisee Brands

 

1. Century 21 Real Estate LLC

2. Century 21

3. Coldwell Banker Real Estate Corporation

4. Coldwell Banker

5. ERA Franchise Systems, Inc.

6. ERA

7. Sotheby’s International Realty Affiliates, Inc.

8. Sotheby’s International Realty

9. Sotheby’s Realty



--------------------------------------------------------------------------------

Exhibit C

Small Corps

1. Axiom Financial, Inc., a Utah corporation

2. Hamera Corp. d/b/a First Capital, a California corporation

3. LongIsland Mortgage Group, Inc., a New York corporation

4. NE Moves Mortgage Corporation, a Massachusetts corporation

5. Preferred Mortgage Group, Inc., a Virginia corporation

6. RMR Financial, a California corporation

7. Sunbelt Lending Services, Inc., a Florida corporation

8. Burnet Home Loans (a division of PHH Mortgage)



--------------------------------------------------------------------------------

Schedule 3.15(b)

Pricing Penalties

Within *CONFIDENTIAL days after the end of any Non-Competitive bi-monthly
period, the Company shall pay to the Members, allocated between them in
proportion to their respective Common Interest Percentages (as defined in
Section 4.2(b) of the Operating Agreement), an amount equal to the product of
(i) the Pricing Penalty Amount (as defined below) for such bi-monthly period,
and (ii) the number of percentage points by which the Pricing Ratio is less than
*CONFIDENTIAL% or exceeds *CONFIDENTIAL% as the case may be, for such bi-monthly
period. The “Pricing Penalty Amount” shall be an amount equal to $*CONFIDENTIAL
for the first Non-Competitive bi-monthly period and shall increase by an
additional $*CONFIDENTIAL for each consecutive Non-Competitive bi-monthly period
thereafter (e.g., the Pricing Penalty Amount shall increase from $*CONFIDENTIAL
to $*CONFIDENTIAL to $*CONFIDENTIAL, and so on). For example, if the Pricing
Ratio for a given bi-monthly period is *CONFIDENTIAL% then the Company would pay
to the Members (to be allocated in accordance with their respective Common
Interest Percentages) $*CONFIDENTIAL, and if the Pricing Ratio for the next
bi-monthly period is *CONFIDENTIAL% then the Company would pay to the Members
(to be allocated in accordance with their respective Common Interest
Percentages) $*CONFIDENTIAL.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 3.15(c)(i)

Programs

 

1. *CONFIDENTIAL

 

2. *CONFIDENTIAL

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule 3.15(c)(ii)

Competitors

 

1. *CONFIDENTIAL

 

2. *CONFIDENTIAL

 

3. *CONFIDENTIAL

 

4. *CONFIDENTIAL

 

5. *CONFIDENTIAL

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted information has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

Schedule 3.16(a)

Surveys

 

1. We provided you with an accurate application package:

Strongly agree [    ]

Agree [    ]

Disagree [    ]

Comments:

 

2. We thoroughly explained and accurately guided you through the steps of the
mortgage process:

Strongly agree [    ]

Agree [    ]

Disagree [    ]

Comments:

 

3. Once you received your application package, your Loan Processor kept you
informed about the progress of your loan:

Strongly agree [    ]

Agree [    ]

Disagree [    ]

Comments:

 

4. We made your closing smooth and easy:

Strongly agree [    ]

Agree [    ]

Disagree [    ]

Comments:

 

5. You would recommend us to others:

Strongly agree [    ]

Agree [    ]

Disagree [    ]

Comments:



--------------------------------------------------------------------------------

Schedule 3.16(b)

Service Standards Damages

 

1. Upon the occurrence of *CONFIDENTIAL Survey Failure, the Company shall pay
each of the Members $*CONFIDENTIAL for every Mortgage Loan necessary to achieve
*CONFIDENTIAL% satisfaction (based on an extrapolation of the actual response
rate to a *CONFIDENTIAL% rate) (e.g., if *CONFIDENTIAL Mortgage Loans are
closed, Surveys are received from *CONFIDENTIAL Customers and/or Referral Agents
during the subject period, and out of those *CONFIDENTIAL who returned their
Surveys only *CONFIDENTIAL positively respond to the Key Referral Question or
the Key Customer Question, as the case may be, then the Company shall pay
$*CONFIDENTIAL to each of the Members for *CONFIDENTIAL Mortgage Loans
(*CONFIDENTIAL% of the *CONFIDENTIAL total loans) for a total of
$*CONFIDENTIAL);

 

2. Upon the occurrence of a Survey Failure for *CONFIDENTIAL consecutive months,
or *CONFIDENTIAL Survey Failures within any *CONFIDENTIAL month period, the
Company shall pay each of the Members $*CONFIDENTIAL for every Mortgage Loan
necessary to achieve *CONFIDENTIAL% satisfaction (as described in (i) above)
and, if the satisfaction level for either Survey in the latter month is below
*CONFIDENTIAL%, the Company shall pay each of the Members $*CONFIDENTIAL in
addition to the $*CONFIDENTIAL per Mortgage Loan;

 

3. Upon the occurrence of a Survey Failure for *CONFIDENTIAL consecutive months,
or *CONFIDENTIAL Survey Failures within any *CONFIDENTIAL month period, the
Company shall pay each of the Members $*CONFIDENTIAL for every Mortgage Loan
necessary to achieve *CONFIDENTIAL% satisfaction (as described in (i) above),
plus either (A) $*CONFIDENTIAL or (B) if the satisfaction level for either
Survey in the latest month is below *CONFIDENTIAL%, $*CONFIDENTIAL;

 

4. Upon the occurrence of a Survey Failure for *CONFIDENTIAL consecutive months,
or *CONFIDENTIAL Survey Failures within any *CONFIDENTIAL month period, the
Company shall pay each of the Members $*CONFIDENTIAL for every Mortgage Loan
necessary to achieve *CONFIDENTIAL% satisfaction (as described in (i) above),
plus either (A) $*CONFIDENTIAL or (B) if the satisfaction level for either
Survey in the latest month is below *CONFIDENTIAL, $*CONFIDENTIAL;

 

5. Upon the occurrence of a Survey Failure for *CONFIDENTIAL consecutive months,
or *CONFIDENTIAL Survey Failures within any *CONFIDENTIAL month period, the
Company shall pay each of the Members $*CONFIDENTIAL for every Mortgage Loan
necessary to achieve *CONFIDENTIAL% satisfaction (as described in (i) above),
plus $*CONFIDENTIAL;

 

6. Upon the occurrence of a Survey Failure for *CONFIDENTIAL consecutive months,
or *CONFIDENTIAL Survey Failures within any *CONFIDENTIAL month period, the
Company shall pay each of the Members $*CONFIDENTIAL for every Mortgage Loan
necessary to achieve *CONFIDENTIAL% satisfaction (as described in (i) above),
plus $*CONFIDENTIAL;

 

7. Upon the occurrence of a Survey Failure for *CONFIDENTIAL consecutive months,
or *CONFIDENTIAL Survey Failures within any *CONFIDENTIAL month period, the
Company shall pay each of the Members $*CONFIDENTIAL for every Mortgage Loan
necessary to achieve *CONFIDENTIAL% satisfaction (as described in (i) above)
plus $*CONFIDENTIAL; and

 

8. Upon the occurrence of a Survey Failure for *CONFIDENTIAL consecutive months,
or *CONFIDENTIAL Survey Failures within any *CONFIDENTIAL month period, the
Company shall pay each of the Members $*CONFIDENTIAL for every Mortgage Loan
necessary to achieve *CONFIDENTIAL% satisfaction (as described in (i) above)
plus $*CONFIDENTIAL, and shall pay such amounts each month until *CONFIDENTIAL.

 

* The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.

 

9